                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION


NOKIA TECHNOLOGIES OY,
Plaintiff,

       v.                                              CIVIL ACTION NO.

LENOVO (SHANGHAI) ELECTRONICS                          5:19-cv-00427-BO
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED                         JURY TRIAL DEMANDED
STATES), INC.,

Defendants.


                         NOKIA’S FIRST AMENDED COMPLAINT

       Plaintiff Nokia Technologies Oy (“Nokia”) files this First Amended Complaint against

Lenovo (Shanghai) Electronics Technology Co. Ltd., Lenovo Group, Ltd., Lenovo Beijing,

Ltd., Lenovo PC HK Limited, and Lenovo (United States), Inc. (collectively, “Lenovo”) and

alleges as follows:


                                 NATURE OF THE ACTION

               1.     Nokia is a leading innovator in video coding technology with one of the

strongest video coding patent portfolios in the world. Nokia’s patented inventions allow video to

be transmitted over communications networks, such as WiFi networks, with high quality and

dramatically lower bandwidth requirements, and minimize the amount of data it takes to store

these videos on mobile devices, like tablets and laptops.

               2.     Nokia’s inventions at issue in this lawsuit include claims essential to

decoding video compliant with the H.264 Advanced Video Coding standard promulgated by the

International Telecommunications Union (“H.264 Standard”), one of the most widely-used video
                                                 1


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 1 of 164
decoding standards in the world. Dozens of Lenovo’s products decode H.264 video, including

the Lenovo IdeaCentre 310S, Lenovo V530 Tower, and Lenovo ThinkPad X1 Carbon, and thus

infringe Nokia’s essential patent claims asserted in this case. Lenovo has benefitted greatly from

Nokia’s innovations, which have enabled Lenovo products to more efficiently and effectively

stream high quality video.

               3.      In addition to video coding, Nokia has long been recognized as an

innovator in other aspects of mobile devices, including graphical user interfaces.

               4.      Over fifty companies have taken a license to Nokia’s video decoding

essential patent claims at rates that are reasonable and non-discriminatory (RAND). Yet despite

receiving an offer from Nokia, Lenovo has refused to meaningfully engage in negotiations

towards a license covering Nokia’s H.264 essential patent claims on reasonable and non-

discriminatory terms. Lenovo’s refusal to negotiate a license to Nokia’s patented H.264

technology in good faith has forced Nokia to institute this lawsuit.


                                            PARTIES

               5.      Plaintiff Nokia Technologies Oy is a Finnish corporation with its principal

place of business at Karakaari 7A, FIN-02610, Espoo, Finland.

               6.      Defendant Lenovo Group, Ltd. (“Lenovo Group”) is a company organized

under the laws of the People’s Republic of China, with its principal place of business at Lincoln

House, 23rd Floor, Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong, China.

               7.      Defendant Lenovo (Shanghai) Electronics Technology Co. Ltd. is a

company organized under the laws of the People’s Republic of China, with its principal place of

business at Wai Gao Qiao Free Trade Zone, 199 Fenju Road, No. 68 Building, Shanghai, China

200131. Lenovo (Shanghai) Electronics Technology Co. Ltd. operates as a subsidiary of Lenovo

                                                 2


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 2 of 164
Group.

               8.      Lenovo Beijing, Ltd. is a company organized under the laws of the

People’s Republic of China, with its principal place of business at Lenovo Building, 6 Chuangye

Rd, Shangdi Haidian District, Beijing, China 100085. Lenovo Beijing, Ltd. operates as a

subsidiary of Lenovo Group.

               9.      Lenovo PC HK Limited is a company organized under the laws of the

People’s Republic of China, with its principal place of business at Lincoln House, 23rd Floor,

Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong, China. Lenovo PC HK Limited

operates as a subsidiary of Lenovo Group.

               10.     Lenovo (United States), Inc. is a company organized under the laws of the

Delaware, with its principal place of business at 1009 Think Place, Morrisville, NC 27560.

Lenovo (United States), Inc. operates as a subsidiary of Lenovo Group.

               11.     Together, the Lenovo Defendants design, manufacture, use, import into

the United States, sell, and/or offer for sale in the United States tablets, computers, and similar

products and services that practice the H.264 Standard. Lenovo’s devices are marketed, offered

for sale, and/or sold throughout the United States, including within this District.


                                 JURISDICTION AND VENUE

               12.     This Court has subject matter jurisdiction over the patent infringement

claims asserted in this case under 28 U.S.C. §§ 1331 and 1338, and over the non-patent claims

under 28 U.S.C. § 1367, as they are so related to the patent infringement claims that they form

part of the same case or controversy under Article III of the United States Constitution.

               13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

               14.     This Court has personal jurisdiction over each of the Lenovo entities.

                                                  3


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 3 of 164
Lenovo has continuous and systematic business contacts with the State of North Carolina that

subject it to the personal jurisdiction of the Court. Lenovo, directly or through subsidiaries or

intermediaries (including distributors, retailers, and others), and conducts its business extensively

throughout North Carolina, by shipping, distributing, offering for sale, selling, and advertising

(including the provision of interactive web pages) its accused products and services in the State

of North Carolina and the Eastern District of North Carolina. Lenovo, directly and through

subsidiaries or intermediaries (including distributors, retailers, and others), has purposefully and

voluntarily placed its accused products and services into this District and into the stream of

commerce with the intention and expectation that they will be purchased and used by consumers

in this District. These accused products and services have been and continue to be purchased and

used by consumers in this District. Lenovo has committed acts of patent infringement within the

State of North Carolina and, more particularly, within the Eastern District of North Carolina.

Jurisdiction over Lenovo in the matter is also proper inasmuch as Lenovo has voluntarily

submitted itself to the jurisdiction of the courts by commencing litigations within the State of

North Carolina, by registering with the North Carolina Secretary of State’s Office to do business

in the State of North Carolina, and by appointing a registered agent.

               15.     All of the Lenovo Defendants are part of the same corporate structure and

distribution chain for making, importing, offering to sell, selling, and/or using the accused

products, including in the State of North Carolina generally and this District in particular. The

Lenovo Defendants share the same management, common ownership, advertising platforms,

facilities, distribution chains and platforms, and accused product lines and products involving

related technologies. Thus, they operate as a unitary business venture.

               16.     The Lenovo Defendants’ activities are directed and controlled by


                                                 4


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 4 of 164
Defendant Lenovo Group, the parent company. For example, Lenovo Group’s CEO, Mr. Yang

Yuanqing, “formulates and recommends the strategy of the Group”—defined as Lenovo Group

and all of its subsidiaries—to the Lenovo Group Board, and then “executes the strategy agreed

by the Board.” According to Lenovo Group’s 2018/19 Annual Report, “The Group is controlled

through the Board who is responsible for steering the success of the Group by overseeing the

overall strategy and directing and supervising its affairs in a responsible and effective manner.”

In other words, the Lenovo Group Board controls all of the Lenovo subsidiaries.

               17.     Lenovo Group has created a manufacturing, sales, and distribution

structure that introduces the accused products into the stream of commerce with the knowledge,

expectation, and intent that they will be sold and used in the United States, including in the State

of North Carolina and this District. For example, at the company’s annual kickoff meeting in

Raleigh, North Carolina, Lenovo Group’s Chairman and CEO touted its growth in North

America, described Lenovo’s acquisition engine in the United States as very strong, and stated:

“We’re very proud of our continued momentum among US consumers.” In another interview,

Lenovo Group’s CFO talked about the company’s sales in the United States and its plan to

respond to potential US tariffs. Lenovo Group directed Nokia to its representatives based in its

US headquarters in Morrisville, NC for negotiations over a license to Nokia’s H.264 essential

patent claims, including the essential claims in the Patents-in-Suit, for Lenovo Group and its

affiliates. Additionally, the Lenovo Group Board of Directors held some of its 2018/19 meetings

in Raleigh, North Carolina, including its third quarter Board meeting. Lenovo Group described

Raleigh as a “Lenovo key operating center in US.” Furthermore, according to Lenovo Group’s

2018/19 Annual Report, Lenovo Group contributes to Lenovo (United States) Inc.’s employees’

retirement plans.


                                                 5


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 5 of 164
               18.     Each of the Lenovo Group subsidiaries named as Defendants is a part of

that distribution chain.

               19.     Defendant Lenovo (Shanghai) Electronics Technology Co. Ltd. applies for

UL and FCC certification for the accused products so that they can be sold in the United States,

including North Carolina and this District.

               20.     Defendant Lenovo Beijing, Ltd. is the registered owner of the Lenovo.com

website, where accused products are offered for sale and in fact sold. The website also directs

customers to physical locations within North Carolina and within this District where the accused

products can be purchased.

               21.     Defendant Lenovo PC HK Limited manufactures the accused products,

including the Lenovo Smart Tab M10.1 The accused products are designed and manufactured for

the United States market, including for use within North Carolina and within this District, to

comply with FCC requirements.

               22.     Alternatively, the facts alleged above demonstrate that Lenovo Group,

Lenovo PC HK Limited, Lenovo Beijing, Ltd., and Lenovo (Shanghai) Electronics Technology

Co. Ltd. are subject to personal jurisdiction in this Court at least pursuant to Rule 4(k)(2).

               23.     Defendant Lenovo (United States), Inc. sells the accused products in the

United States and maintains its principal place of business in North Carolina and this District.

               24.     Venue is further proper as to Defendants Lenovo Group; Lenovo

(Shanghai) Electronics Technology Co. Ltd.; Lenovo Beijing, Ltd.; and Lenovo PC HK Limited

because they are each alien corporations.


1
 See, e.g., the FCC test report for the Lenovo Smart Tab M10, identifying Lenovo PC HK Limited as the
manufacturer.


                                                  6


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 6 of 164
     NOKIA’S COMPLIANCE WITH THE ITU COMMON PATENT POLICY AND
                  NOKIA’S RELEVANT DECLARATIONS

       A. The International Telecommunications               Union     (“ITU”)     and    H.264
          Standardization Process

              25.     In order to encourage companies to contribute valuable innovations to the

common good, as well as to enable devices manufactured by different entities to interoperate,

standards-setting organizations (“SSOs”) have formed to promulgate industry standards, which

define communication protocols that can be adopted by different manufacturers for their devices.

              26.     The ITU and the International Standards Organization (“ISO”) are SSOs

that jointly publish a standard that is referred to as “H.264,” “MPEG-4 part 10,” or “Advanced

Video Coding.” The H.264 Standard development process was initiated by the Video Coding

Experts Group (“VCEG”) and finalized by the Joint Video Team (“JVT”), which was a

collaborative effort between VCEG, an ITU group, and the Moving Picture Experts Group

(“MPEG”), an ISO group.

              27.     The ITU was formed in 1865 at the International Telegraph Convention

and, in 1947, became a specialized agency of the United Nations, responsible for issues that

concern information and communication technologies. The ITU handles a number of different

matters and thus is organized into various sectors. One of the sectors is Telecommunication

Standardization or “ITU-T.” The mission of ITU-T is to ensure efficient and timely production

of standards related to the field of telecommunications. The standards developed by ITU-T are

referred to as “Recommendations.”

              28.     Within ITU-T, members come together in various teams or groups to

propose and contribute innovative technology that best meets the aims of the organization and its

members and draft the Recommendations. A goal of ITU-T is to draft Recommendations that

incorporate the best available technology to ensure that the standards are the highest possible
                                              7


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 7 of 164
quality. The H.264 Standard described above is explicitly detailed in the H.264

Recommendation.

               29.     In order to facilitate the widespread adoption of its standards, the ITU

must ensure both that manufacturers have access to the standards and simultaneously ensure that

patent holders have incentives to continue to innovate and contribute technologies to the

standards. Without the former, standards could issue, but no one would be able to adopt them.

Without the latter, there likely would be no standards at all, and manufacturers would be forced

to rely on a multiplicity of proprietary technologies.

               30.     As it searches for the best available technical solutions, the ITU takes into

account that many parts of its standards will be covered by claims in patents owned by members

and third parties. In order to assist with the usage of patented technologies in standardized

communication protocols, the ITU adopted a Common Patent Policy which states that “a patent

embodied fully or partly in a Recommendation | Deliverable must be accessible to everybody

without undue constraints.” This patent policy applies to the ITU, ITU-T, ISO, and IEC.

               31.     The ITU has published Patent Guidelines that define the term “Patent,” as

used in the Common Patent Policy, to be “those claims contained in and identified by patents,

utility models and other similar statutory rights based on inventions (including applications for

any of these) solely to the extent that any such claims are essential to the implementation of a

Recommendation | Deliverable. Essential patents are patents that would be required to implement

a specific Recommendation | Deliverable” (ITU Patent Guidelines at 2). The definition of

“Patent” provided by the Guidelines is also applicable to the Patent Statement and Licensing

Declaration Form, which is prepared by each patent holder when declaring patent claims as

essential to H.264. The ITU thus deems “essential” only patent claims that are required for


                                                  8


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 8 of 164
implementation of a specific Recommendation.

                 32.   The H.264 Recommendation specifies the design of decoders and

specifically defines the “decoding process” as “[t]he process specified in this Recommendation |

International Standard that reads a bitstream and derives decoded pictures from it.” See ITU-T

Rec. H.264, “Advanced video coding for generic audiovisual services” (03/2005) (available at

https://www.itu.int/rec/T-REC-H.264-200503-S/en, last visited September 13, 2019) (H.264

Standard at 6). The H.264 Recommendation does not specify the design or operation of video

encoders.

       B. Nokia’s Compliance with the ITU Common Patent Policy and Nokia’s Relevant
          Declarations

                 33.   Consistent with the Common Patent Policy, Nokia timely submitted a

Patent Statement and Licensing Declaration to ITU in which it declared in good faith that it is

prepared to grant licenses to the essential claims of the relevant patents on RAND terms and

conditions.

                 34.   Nokia has negotiated in good faith towards a license agreement with

Lenovo consistent with its Patent Statement and Licensing Declaration and the ITU Common

Patent Policy.

                 35.   On March 18, 2019, Nokia notified Lenovo that it infringed claims in

more than twenty Nokia video decoding patents, including certain of the Patents-in-Suit. Nokia

attached a presentation with an overview of Nokia’s relevant patents, a list of Lenovo products

that infringe Nokia’s patent claims, and claim charts describing that infringement. Nokia offered

Lenovo a license at its established industry rate and explained that its industry rate is supported

by over 50 other companies that have taken a license to use Nokia’s H.264 video-coding

technology.

                                                9


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 9 of 164
               36.    Nokia reached out to Lenovo several more times, but received no

response. On May 22, 2019, Nokia sent Lenovo a letter indicating that Nokia was left with no

other option than to conclude that Lenovo refused to discuss a license to Nokia’s essential patent

claims, and requesting that Lenovo respond by May 29, 2019. Lenovo finally responded, and

agreed to a meeting in Lenovo’s Chicago office on June 6, 2019 to discuss the technical merits of

Nokia’s assertion. Nokia sent high-level licensing executives Robert Gray and Susanna

Martikainen, as well as Simon Walker, one of Nokia’s lead technical experts, to discuss the

essentiality of Nokia’s claims, to answer any of Lenovo’s technical questions about the claims, to

address any response from Lenovo, and to discuss Nokia’s license offer. Ms. Martikainen and

Mr. Walker traveled to the meeting from Finland.

               37.    Unfortunately, Lenovo’s representatives were unprepared for substantive

discussions. Despite having received Nokia’s claim charts nearly three months earlier, Lenovo

presented no evidence or argument contradicting Nokia’s assertion that Lenovo was infringing

Nokia’s essential patent claims. In addition, Lenovo did not respond to Nokia’s licensing offer,

would not say whether Lenovo would accept or reject Nokia’s offer, and did not state whether

Lenovo even intended to make a counter-offer. In good faith, Nokia stated that it would be

willing to wait until a telephonic discussion between the parties scheduled for June 25 to receive

Lenovo’s substantive response to Nokia’s March 18 licensing offer. But the day before the June

25 telephone call, Lenovo cancelled the call, while contending that Nokia’s offer was

unreasonable and unsupportable.

               38.    Lenovo rescheduled the meeting for a month later. The parties met again

on July 24, 2019. At the meeting, Nokia’s lead technical expert presented the claim charts that

Nokia had previously sent to explain the infringement case, and was prepared to answer any


                                               10


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 10 of 164
questions from Lenovo. Again, Lenovo was unable to point to any evidence and made no

argument contradicting Nokia’s claims of essentiality or infringement. Nokia again reiterated its

license offer. Lenovo did not accept or reject Nokia’s offer, or make a counteroffer.

               39.     On July 30, 2019, the parties held a telephone conference to continue

technical discussions, but they did not discuss specific license terms or conditions. Lenovo again

did not provide any evidence or argument contradicting Nokia’s infringement allegations.

               40.     On July 31, 2019, Nokia sent Lenovo an updated claim chart for one of its

patents and an updated patent list.

               41.     On August 27, 2019, Nokia sent Lenovo an anonymized exemplary list of

its licenses under its H.264 patent portfolio. The list identified each license’s scope, licensed

product definition, and the royalty rate. Lenovo has not commented on the list.

               42.     Nokia has continuously negotiated with Lenovo in good faith in

compliance with the ITU Common Patent Policy and Nokia’s relevant Patent Statement and

Licensing Declarations. Nokia has provided Lenovo with a list of infringed patent claims,

detailed proof of Lenovo’s infringement, a licensing offer, and the opportunity to meet with

high-level executives and technical experts for licensing discussions.

               43.     Nokia’s license offer to Lenovo is consistent with rates agreed to by

Nokia’s other licensees for the same technology.

               44.     Lenovo’s conduct in its negotiations with Nokia shows Lenovo’s lack of

good faith.

               45.     Nokia has complied with the ITU Common Patent Policy and Nokia’s

relevant Patent Statement and Licensing Declarations to seek the relief it requests in this case.

Under such circumstances, this Complaint is necessary to put an end to Lenovo’s infringing


                                                11


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 11 of 164
conduct.


                                   THE NOKIA PATENTS

               46.    On May 12, 2009, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,532,808 (“the ’808 Patent”), entitled “Method for Coding

Motion in a Video Sequence,” to inventor Jani Lainema. Nokia owns all rights to the ’808 Patent

necessary to bring this action. A true and correct copy of the ’808 Patent is attached hereto as

Exhibit 1 and incorporated herein by reference.

               47.    On September 27, 2005, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,950,469 (“the ’469 Patent”), entitled “Method for Sub-Pixel

Value Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the

’469 Patent necessary to bring this action. A true and correct copy of the ’469 Patent is attached

hereto as Exhibit 2 and incorporated herein by reference.

               48.    On October 9, 2007, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,280,599 (“the ’599 Patent”), entitled “Method for Sub-Pixel

Value Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the

’599 Patent necessary to bring this action. A true and correct copy of the ’599 Patent is attached

hereto as Exhibit 3 and incorporated herein by reference.

               49.    On October 11, 2011, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,036,273 (“the ’273 Patent”), entitled “Method for Sub-Pixel

Value Interpolation,” to Marta Karczewicz and Antti Olli Hallapuro. Nokia owns all rights to the

’273 Patent necessary to bring this action. A true and correct copy of the ’273 Patent is attached

hereto as Exhibit 4 and incorporated herein by reference.

               50.    On March 27, 2012, the U.S. Patent and Trademark Office duly and

                                                  12


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 12 of 164
legally issued U.S. Patent No. 8,144,764 (“the ’764 Patent”), entitled “Video Coding,” to Miska

Hannuksela. Nokia owns all rights to the ’764 Patent necessary to bring this action. A true and

correct copy of the ’764 Patent is attached hereto as Exhibit 5 and incorporated herein by

reference.

               51.    On November 22, 2005, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,968,005 (“the ’005 Patent”), entitled “Video coding,” to Miska

Hannuksela. Nokia owns all rights to the ’005 Patent necessary to bring this action. A true and

correct copy of the ’005 Patent is attached hereto as Exhibit 6 and incorporated herein by

reference.

               52.    On February 15, 2005, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,856,701 (“the ’701 Patent”), entitled “Method and System for

Context-Based Adaptive Binary Arithmetic Coding,” to Marta Karczewicz and Ragip

Kurceren. Nokia owns all rights to the ’701 Patent necessary to bring this action. A true and

correct copy of the ’701 Patent is attached hereto as Exhibit 7 and incorporated herein by

reference.

               53.    On October 24, 2017, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,800,891 (“the ’891 Patent”), entitled “Method and Associated

Device for Filtering Digital Video Images,” to Ossi Kalevo, Emre Aksu, and Marta Karczewicz.

Nokia owns all rights to the ’891 Patent necessary to bring this action. A true and correct copy of

the ’891 Patent is attached hereto as Exhibit 8 and incorporated herein by reference.

               54.    On May 25, 2010, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,724,818 (“the ’818 Patent”), entitled “Method for Coding Sequences of

Pictures,” to Miska Hannuksela and Ye-Kui Wang. Nokia owns all rights to the ’818 Patent


                                                13


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 13 of 164
necessary to bring this action. A true and correct copy of the ’818 Patent is attached hereto as

Exhibit 9 and incorporated herein by reference.

               55.     On August 28, 2007, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,263,125 (“the ’125 Patent”), entitled “Method and Device for

Indicating Quantizer Parameters in a Video Coding System,” to Jani Lainema. Nokia owns all

rights to the ’125 Patent necessary to bring this action. A true and correct copy of the ’125 Patent

is attached hereto as Exhibit 10 and incorporated herein by reference.

               56.     On November 12, 2013, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,583,706 (“the ’706 Patent”), entitled “Method, functional

arrangement and software means for searching and processing information with user interface of

a terminal in which an address field and virtual function keys are modified to correspond to an

invoked service through data input to a browser address field, and cellular network terminal

employing the method,” to Mika Mustonen and Markku Rytivaara. Nokia owns all rights to the

’706 Patent necessary to bring this action. A true and correct copy of the ’706 Patent is attached

hereto as Exhibit 11 and incorporated herein by reference.

               57.     The ’808, ’469, ’599, ’273, ’764, ’005, ’701, ’891, ’818, ’125, and ’706

Patents are collectively referred to as the “Patents-in-Suit.”

               58.     Nokia exclusively owns all rights, title, and interest in the Patents-in-Suit

necessary to bring this action, including the right to recover past and future damages. The

Patents-in-Suit were previously owned by Nokia’s predecessor-in-interest, Nokia Corporation,

and were transferred to Nokia Technologies Oy in 2015. Nokia or its predecessor-in-interest has

owned all rights to the Patents-in-Suit necessary to bring this action throughout the period of

Lenovo’s infringement and still owns those rights to the Patents-in-Suit. Lenovo is not currently


                                                  14


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 14 of 164
licensed to practice the Patents-in-Suit.

               59.     The Patents-in-Suit are valid and enforceable.

               60.     Lenovo has imported into the United States, manufactured, used,

marketed, offered for sale, and/or sold in the United States, devices such as tablets, laptops, and

similar products that infringe the Patents-in-Suit.

               61.     Lenovo’s accused devices (“the Accused Products”) that infringe one or

more claims of the’808, ’469, ’599, ’273, ’764, ’005, ’701, ’891, ’818, and ’125 Patents include

Lenovo products with H.264 video capabilities, such as Lenovo laptop computers, tablets, and

similar products that implement or are capable of implementing the H.264 standard.

               62.     Lenovo’s accused devices (“the ’706 Accused Products”) that infringe

one or more claims of the 706 Patent include non-cellular Lenovo products with Chrome OS,

Android, and/or Google Assistant, such as Lenovo Chromebooks, tablets, and similar products

that implement adaptive user interfaces.

               63.     Lenovo has been placed on actual notice of infringement by Nokia prior to

the filing of this Complaint as to certain of the Patents-in-Suit. At a minimum, in accordance

with 35 U.S.C. § 287, Lenovo has had actual notice and knowledge of Nokia’s charge of

infringement as to the ’706 Patent at least as early as when Nokia sent Lenovo a copy of this

Amended Complaint, and as to all other Patents-in-Suit at least as early as the dates identified in

paragraphs 174, 181, 188, 195, 202, 209, 216, 222, 229, 236, and 243 below. Despite such

notice, Lenovo continues to make, use, import into, market, offer for sale, and/or sell in the

United States products that infringe the Patents-in-Suit.


                                  GENERAL ALLEGATIONS

               64.     Lenovo has directly and indirectly infringed and continues to directly and

                                                 15


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 15 of 164
indirectly infringe each of the Patents-in-Suit by engaging in acts constituting infringement under

35 U.S.C. § 271(a), (b), and/or (c), including but not necessarily limited to one or more of

making, using, selling, offering to sell, and inducing and contributing to infringement by others,

in this District and elsewhere in the United States, and importing into the United States, the

Accused Products.

               65.     Lenovo’s acts of infringement have caused damage to Nokia. Nokia is

entitled to recover from Lenovo the damages sustained by Nokia as a result of Lenovo’s

wrongful acts in an amount subject to proof at trial.

               66.     Lenovo’s infringement of the Patents-in-Suit has been and continues to be

willful. Lenovo has committed and continues to commit acts of infringement despite a high

likelihood that its actions constitute infringement, and Lenovo knew or should have known that

its actions constituted an unjustifiably high risk of infringement.

               67.     In the interest of providing detailed averments of infringement, Nokia has

identified below at least one claim per patent to demonstrate infringement. However, the

selection of claims should not be considered limiting, and additional claims of the Patents-in-Suit

that are infringed by Lenovo will be disclosed in compliance with the Court’s rules related to

infringement contentions and discovery.


                             LENOVO’S ACCUSED PRODUCTS

   A. Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
      that Infringe the ’808 Patent.

               68.     The Accused Products infringe one or more claims of the ’808 patent,

including for example, claim 16. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the
                                         16


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 16 of 164
NVIDIA GeForce GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             69.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           17


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 17 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                              18


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 18 of 164
                 70.      Thus, for example and as shown below, the Accused Products infringe

claim 16 of the ’808 Patent by virtue of their compatibility with and practice of the H.264

Standard.2 For example, the Accused Products comprise a video decoder for decoding an

encoded video sequence, the decoder comprising a demultiplexer for receiving an indication of a

skip coding mode assigned to a first segment. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to §§ 3, 7.3.4, 7.4.4, and 7.4.5.

3 Definitions

For the purposes of this Recommendation | International Standard, the following definitions
apply.

...

3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of
chroma samples . . .

...

3.135 skipped macroblock: A macroblock for which no data is coded other than an
indication that the macroblock is to be decoded as "skipped". This indication may be
common to several macroblocks.

...

Source: H.264 Standard § 3.




2
  The infringement evidence cited herein includes exemplary citations to H.264 (03/2005). The cited functionality
for each claim of infringement has been included in versions of the H.264 standard since March 2005 and remains in
current versions of the H.264 standard.


                                                       19


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 19 of 164
Source: H.264 Standard § 7.3.4.

7.4.4 Slice data semantics

...

mb_skip_run specifies the number of consecutive skipped macroblocks for which,
when decoding a P or SP slice, mb_type shall be inferred to be P_Skip and the
macroblock type is collectively referred to as a P macroblock type . . .

...

mb_skip_flag equal to 1 specifies that for the current macroblock, when decoding a P
or SP slice, mb_type shall be inferred to be P_Skip and the macroblock type is
collectively referred to as P macroblock type . . .

Source: H.264 Standard at § 7.4.4.


7.4.5 Macroblock layer semantics

                                            20


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 20 of 164
mb_type specifies the macroblock type. The semantics of mb_type depend on the slice
type.

...

Macroblock types that may be collectively referred to as P macroblock types are
specified in Table 7-13.




...

Table 7-13 – Macroblock type values 0 to 4 for P and SP slices



The following semantics are assigned to the macroblock types in Table 7-13.

...

–      P_Skip: no further data is present for the macroblock in the bitstream.


Source: H.264 Standard at § 7.4.5.

              71.     The Accused Products further comprise a video decoder for decoding an

                                               21


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 21 of 164
encoded video sequence, the decoder further comprising a motion compensated prediction block

for assigning either a zero motion vector or a predicted non-zero motion vector for the skip

coding mode for the first segment based at least in part on the motion information of a second

segment neighbouring the first segment. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to §§ 8.4.1, 8.4.1.1, and 8.4.1.3.


6.4.8 Derivation processes for neighbouring macroblocks, blocks, and partitions

...

Figure 6-14 illustrates the relative location of the neighbouring macroblocks, blocks, or
partitions A, B, C, and D to the current macroblock, partition, or block, when the current
macroblock, partition, or block is in frame coding mode.




Figure 6-14 – Determination of the neighbouring macroblock, blocks, and partitions
(informative)
Source: H.264 Standard at § 6.4.8.


8.4.1 Derivation process for motion vector components and reference indices
Inputs to this process are

–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
Outputs of this process are
–     luma motion vectors mvL0 and mvL1 as well as the chroma motion vectors mvCL0
and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1

                                                22


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 22 of 164
–      a sub-partition macroblock motion vector count variable subMvCnt

For the derivation of the variables mvL0 and mvL1 as well as refIdxL0 and refIdxL1, the
following applies.
–       If mb_type is equal to P_Skip, the derivation process for luma motion vectors for
skipped macroblocks in P and SP slices in subclause 8.4.1.1 is invoked with the output
being the luma motion vectors mvL0 and reference indices refIdxL0, and predFlagL0 is set
equal to 1. mvL1 and refIdxL1 are marked as not available and predFlagL1 is set equal to
0. The sub-partition motion vector count variable subMvCnt is set equal to 1.
–      Otherwise, if mb_type is equal to B_Skip or B_Direct_16x16 or
sub_mb_type[ mbPartIdx ] is equal to B_Direct_8x8, the derivation process for luma motion
vectors for B_Skip, B_Direct_16x16, and B_Direct_8x8 in B slices in subclause 8.4.1.2 is
invoked with mbPartIdx and subMbPartIdx as the input and the output being the luma motion
vectors mvL0, mvL1, the reference indices refIdxL0, refIdxL1, the sub- partition motion vector
count subMvCnt, and the prediction utilization flags predFlagL0 and predFlagL1.
–       Otherwise, for X being replaced by either 0 or 1 in the variables predFlagLX, mvLX,
refIdxLX, and in Pred_LX and in the syntax elements ref_idx_lX and mvd_lX, the following
applies.
...

Source: H.264 Standard at § 8.4.1.


8.4.1.1 Derivation process for luma motion vectors for skipped macroblocks in P and SP
slices
This process is invoked when mb_type is equal to P_Skip.

Outputs of this process are the motion vector mvL0 and the reference index refIdxL0. The
reference index refIdxL0 for a skipped macroblock is derived as follows.

refIdxL0 = 0.

For the derivation of the motion vector mvL0 of a P_Skip macroblock type, the following
applies.

–       The process specified in subclause 8.4.1.3.2 is invoked with mbPartIdx set equal to 0,
subMbPartIdx set equal to 0, currSubMbType set equal to "na", and listSuffixFlag set equal to
0 as input and the output is assigned to mbAddrA, mbAddrB, mvL0A, mvL0B, refIdxL0A, and
refIdxL0B.
–      The variable mvL0 is specified as follows.
–     If any of the following conditions are true, both components of the motion vector
mvL0 are set equal to 0.
– mbAddrA is not available
                                              23


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 23 of 164
– mbAddrB is not available
– refIdxL0A is equal to 0 and both components of mvL0A are equal to 0
–      refIdxL0B is equal to 0 and both components of mvL0B are equal to 0
–      Otherwise, the derivation process for luma motion vector prediction as specified in
subclause 8.4.1.3 is invoked with mbPartIdx = 0, subMbPartIdx = 0, refIdxL0, and
currSubMbType = "na" as inputs and the output is assigned to mvL0.
NOTE – The output is directly assigned to mvL0, since the predictor is equal to the actual
motion vector.

Source: H.264 Standard at § 8.4.1.1.


8.4.1.3 Derivation process for luma motion vector prediction

Inputs to this process are

–      the macroblock partition index mbPartIdx,
–      the sub-macroblock partition index subMbPartIdx,
–      the reference index of the current partition refIdxLX (with X being 0 or 1),
–      the variable currSubMbType.
Output of this process is the prediction mvpLX of the motion vector mvLX (with X being 0 or
1).

The derivation process for the neighbouring blocks for motion data in subclause 8.4.1.3.2 is
invoked with mbPartIdx, subMbPartIdx, currSubMbType, and listSuffixFlag = X (with X being
0 or 1 for refIdxLX being refIdxL0 or refIdxL1, respectively) as the input and with
mbAddrN\mbPartIdxN\subMbPartIdxN, reference indices refIdxLXN and the motion vectors
mvLXN with N being replaced by A, B, or C as the output.

The derivation process for median luma motion vector prediction in subclause 8.4.1.3.1 is
invoked with mbAddrN\mbPartIdxN\subMbPartIdxN, mvLXN, refIdxLXN with N being
replaced by A, B, or C and refIdxLX as the input and mvpLX as the output, unless one of the
following is true.

–     MbPartWidth( mb_type ) is equal to 16, MbPartHeight( mb_type ) is equal to 8,
mbPartIdx is equal to 0, and refIdxLXB is equal to refIdxLX,
mvpLX = mvLXB

–     MbPartWidth( mb_type ) is equal to 16, MbPartHeight( mb_type ) is equal to 8,
mbPartIdx is equal to 1, and refIdxLXA is equal to refIdxLX,
mvpLX = mvLXA

–      MbPartWidth( mb_type ) is equal to 8, MbPartHeight( mb_type ) is equal to 16,
                                               24


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 24 of 164
mbPartIdx is equal to 0, and refIdxLXA is equal to refIdxLX,
mvpLX = mvLXA

MbPartWidth( mb_type ) is equal to 8, MbPartHeight( mb_type ) is equal to 16, mbPartIdx is
equal to 1, and refIdxLXC is equal to refIdxLX,

mvpLX = mvLXC

...

Source: H.264 Standard at § 8.4.1.3.

8.4.1.3.1 Derivation process for median luma motion vector prediction

Inputs to this process are

–      the neighbouring partitions mbAddrN\mbPartIdxN\subMbPartIdxN (with N being
replaced by A, B, or C),
–      the motion vectors mvLXN (with N being replaced by A, B, or C) of the
neighbouring partitions,
–      the reference indices refIdxLXN (with N being replaced by A, B, or C) of the
neighbouring partitions, and
–      the reference index refIdxLX of the current partition. Output
of this process is the motion vector prediction mvpLX. The variable
mvpLX is derived as follows:
–    When both partitions mbAddrB\mbPartIdxB\subMbPartIdxB and
mbAddrC\mbPartIdxC\subMbPartIdxC are not available and
mbAddrA\mbPartIdxA\subMbPartIdxA is available,
mvLXB = mvLXA mvLXC = mvLXA
refIdxLXB     =   refIdxLXA    refIdxLXC    =
refIdxLXA

–       Depending on reference indices refIdxLXA, refIdxLXB, or refIdxLXC, the following
applies.
–       If one and only one of the reference indices refIdxLXA, refIdxLXB, or refIdxLXC is
equal to the reference index refIdxLX of the current partition, the following applies. Let
refIdxLXN be the reference index that is equal to refIdxLX, the motion vector mvLXN is
assigned to the motion vector prediction mvpLX:
mvpLX = mvLXN

–      Otherwise, each component of the motion vector prediction mvpLX is given by the

                                                25


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 25 of 164
median of the corresponding vector components of the motion vector mvLXA, mvLXB, and
mvLXC:
mvpLX[ 0 ] = Median( mvLXA[ 0 ], mvLXB[ 0 ], mvLXC[ 0 ] ) mvpLX[ 1 ] =
Median( mvLXA[ 1 ], mvLXB[ 1 ], mvLXC[ 1 ] )

Source: H.264 Standard at § 8.4.1.3.1.

8.4.3.2 Derivation process for motion data of neighbouring partitions
Inputs to this process are

–      the macroblock partition index mbPartIdx,
–      the sub-macroblock partition index subMbPartIdx,
–      the current sub-macroblock type currSubMbType,
–      the list suffix flag listSuffixFlag
Outputs of this process are (with N being replaced by A, B, or C)

–      mbAddrN\mbPartIdxN\subMbPartIdxN specifying neighbouring partitions,
–      the motion vectors mvLXN of the neighbouring partitions, and
–      the reference indices refIdxLXN of the neighbouring partitions.
Variable names that include the string "LX" are interpreted with the X being equal to
listSuffixFlag.

The partitions mbAddrN\mbPartIdxN\subMbPartIdxN with N being either A, B, or C are
derived in the following

ordered steps.

1.     Let mbAddrD\mbPartIdxD\subMbPartIdxD be variables specifying an additional
neighbouring partition.
2.   The process in subclause 6.4.8.5 is invoked with mbPartIdx, currSubMbType, and
subMbPartIdx    as      input      and      the     output     is     assigned   to
mbAddrN\mbPartIdxN\subMbPartIdxN with N being replaced by A, B, C, or D.
3.     When the partition mbAddrC\mbPartIdxC\subMbPartIdxC is not available, the
following applies
mbAddrC       =    mbAddrD       mbPartIdxC    =
mbPartIdxD subMbPartIdxC = subMbPartIdxD

The motion vectors mvLXN and reference indices refIdxLXN (with N being A, B, or C) are
derived as follows.

–      If the macroblock partition or sub-macroblock partition
                                              26


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 26 of 164
mbAddrN\mbPartIdxN\subMbPartIdxN is not available or mbAddrN is coded in Intra
prediction mode or predFlagLX of mbAddrN\mbPartIdxN\subMbPartIdxN is equal to 0, both
components of mvLXN are set equal to 0 and refIdxLXN is set equal to –1.
–      Otherwise, the following applies.
–       The motion vector mvLXN and reference index refIdxLXN are set equal to
MvLX[ mbPartIdxN ][ subMbPartIdxN ] and RefIdxLX[ mbPartIdxN ], respectively, which
are the motion vector mvLX and reference index refIdxLX that have been assigned to the
(sub-)macroblock partition mbAddrN\mbPartIdxN\subMbPartIdxN.
–       The variables mvLXN[ 1 ] and refIdxLXN are further processed as follows.
–      If the current macroblock is a field macroblock and the macroblock mbAddrN is a
frame macroblock
mvLXN[ 1 ] = mvLXN[ 1 ] / 2

refIdxLXN = refIdxLXN * 2

–    Otherwise, if the current macroblock is a frame macroblock and the macroblock
mbAddrN is a field macroblock
mvLXN[ 1 ] = mvLXN[ 1 ] * 2

refIdxLXN = refIdxLXN / 2

–      Otherwise, the vertical motion vector component mvLXN[ 1 ] and the reference index
refIdxLXN remain unchanged.
Source: H.264 Standard at § 8.4.1.3.


               72.    The Accused Products further comprise a video decoder for decoding an

encoded video sequence, the decoder further comprising a motion compensated prediction block

for forming a prediction for the first segment with respect to a reference frame based at least in

part on the assigned motion vector for the skip coding mode, wherein the assigned motion vector

is one of the zero motion vector and the predicted non-zero motion vector. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to §§ 8.4

and 8.4.2.

8.4 Inter prediction process

This process is invoked when decoding P and B macroblock types.

                                                27


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 27 of 164
Outputs of this process are Inter prediction samples for the current macroblock that are a 16x16
array predL of luma samples and when chroma_format_idc is not equal to 0 (monochrome) two
8x8 arrays predCr and predCb of chroma samples, one for each of the chroma components Cb
and Cr.

The partitioning of a macroblock is specified by mb_type. Each macroblock partition is referred
to by mbPartIdx. When the macroblock partitioning consists of partitions that are equal to sub-
macroblocks, each sub-macroblock can be further partitioned into sub-macroblock partitions as
specified by sub_mb_type. Each sub-macroblock partition is referred to by subMbPartIdx.
When the macroblock partitioning does not consist of sub-macroblocks, subMbPartIdx is set
equal to 0.. . .

The Inter prediction process for a macroblock partition mbPartIdx and a sub-macroblock
partition subMbPartIdx consists of the following ordered steps

...

1.      Derivation process for motion vector components and reference indices as specified
in subclause 8.4.1.
Inputs to this process are

–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
Outputs of this process are
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) the chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1
–      the sub-macroblock partition motion vector count subMvCnt.
2.     The variable MvCnt is incremented by subMvCnt.
3.     Decoding process for Inter prediction samples as specified in subclause 8.4.2.
Inputs to this process are
–      a macroblock partition mbPartIdx,
–      a sub-macroblock partition subMbPartIdx.
–     variables specifying partition width and height for luma and chroma (if available),
partWidth, partHeight, partWidthC (if available), and partHeightC (if available)
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) the chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
–      prediction list utilization flags predFlagL0 and predFlagL1
                                               28


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 28 of 164
Outputs of this process are
–       inter prediction samples (pred); which are a (partWidth)x(partHeight) array predPartL
of prediction luma samples and when chroma_format_idc is not equal to 0 (monochrome) two
(partWidthC)x(partHeightC) arrays predPartCr, and predPartCb of prediction chroma samples,
one for each of the chroma components Cb and Cr.
...

Source: H.264 Standard at § 8.4.


8.4.2 Decoding process for Inter prediction samples

Inputs to this process are

–      a macroblock partition mbPartIdx,
–     a sub-macroblock partition subMbPartIdx.
–     variables specifying partition width and height for luma and chroma (if available),
partWidth, partHeight, partWidthC (if available) and partHeightC (if available)
–     luma motion vectors mvL0 and mvL1 and when chroma_format_idc is not equal to 0
(monochrome) chroma motion vectors mvCL0 and mvCL1
–      reference indices refIdxL0 and refIdxL1
Outputs of this process are
–      the Inter prediction samples predPart, which are a (partWidth)x(partHeight) array
predPartL of prediction luma samples, and when chroma_format_idc is not equal to 0
(monochrome) two (partWidthC)x(partHeightC) arrays predPartCb, predPartCr of prediction
chroma samples, one for each of the chroma components Cb and Cr.

Source: H.264 Standard at § 8.4.2.


               73.     Thus, as described above, the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’808 Patent, including claim

16.

               74.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’808 Patent. For example, Lenovo advertises the ability to stream video

from services that use H.264 codecs on its products, claiming that some can even replace

conventional televisions for streaming video:

                                                29


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 29 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08 (last accessed on September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
8/p/ZZITZTBYT0F (last accessed September 13, 2019)




                                             30


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 30 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
10/p/ZZITZTBYT2F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
Pro/p/ZZITZTBYT1F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E10/p/ZZITZTATB9X (last accessed September 13, 2019)




                                             31


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 31 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
M10/p/ZZITZTATBAX (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
P10/p/ZZITZTATB7X (last accessed September 13, 2019)

                                              32


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 32 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E8/p/ZZITZTATB48 (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
M10/p/ZZITZTATBBX (last accessed September 13, 2019)

              75.     Additionally, Lenovo publishes customer reviews of the Accused Products

that show its customers actually use the Accused Products to stream video and recommending

the Accused Products to others:




https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
8504/p/ZZITZTATB08 (last accessed on September 13, 2019)



                                              33


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 33 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/tab-4-series/Lenovo-TB-
X304/p/ZZITZTATB0X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
8/p/ZZITZTBYT0F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
10/p/ZZITZTBYT2F (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/yoga-tab-3-series/Yoga-Tab-3-
Pro/p/ZZITZTBYT1F (last accessed September 13, 2019)




                                             34


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 34 of 164
https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E10/p/ZZITZTATB9X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
M10/p/ZZITZTATBAX (last accessed July 23, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Tab-
P10/p/ZZITZTATB7X (last accessed September 13, 2019)




https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Tab-
E8/p/ZZITZTATB48 (last accessed September 13, 2019)

B.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’469 Patent.

              76.    The Accused Products infringe one or more claims of the ’469 patent,

including for example, claim 27. Each of the Accused Products is compliant with the H.264


                                              35


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 35 of 164
Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             77.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           36


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 36 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                              37


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 37 of 164
                78.      Thus, for example and as shown below, the Accused Products infringe

claim 27 of the ’469 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products comprise a communications terminal including an

H.264 decoder, which comprises a video coder for coding an image comprising pixels arranged

in rows and columns and represented by values having a specified dynamic range, the pixels in

the rows residing at unit horizontal locations and the pixels in the columns residing at unit

vertical locations. As shown below, this structure and functionality is described in the H.264

Standard, including but not limited to §§ 6.2, 7.3, 7.4, and 8.4.2.2.




Source: H.264 Standard at § 6.2.

      7.4.2.1 Sequence parameter set RBSP semantics
      ...
      bit_depth_luma_minus8 specifies the bit depth of the samples of the luma array . . . as specified by
             BitDepthY = 8 + bit_depth_luma_minus8                                   ( 7-1)
             ...
      When bit_depth_luma_minus8 is not present, it shall be inferred to be equal to 0. bit_depth_luma_minus8
      shall be in the range of 0 to 4, inclusive.
      bit_depth_chroma_minus8 specifies the bit depth of the samples of the chroma arrays . . . as specified by
             BitDepthC = 8 + bit_depth_chroma_minus8                                 ( 7-3)
             ...
      When bit_depth_chroma_minus8 is not present, it shall                 be   inferred     to   be   equal   to   0.
      bit_depth_chroma_minus8 shall be in the range of 0 to 4, inclusive.
      ...
Source: H.264 Standard at § 7.4.2.1.

      7.3.2.1 Sequence parameter set RBSP syntax


                                                       38


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 38 of 164
     ...
Source: H.264 Standard at § 7.3.2.1.




Source: H.264 Standard at § 6.2.


                                       39


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 39 of 164
Source: H.264 Standard at § 8.4.2.2.1.

               79.     The Accused Products further comprise the video coder comprising an

interpolator adapted to generate values for sub-pixels at fractional horizontal and vertical

locations, the fractional horizontal and vertical locations being defined according to ½x, where x

is a positive integer having a maximum value N. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.




                                                40


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 40 of 164
Source: H.264 Standard at § 8.4.2.2.




Source: H.264 Standard at § 8.4.2.2.1.
                                         41


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 41 of 164
Source: H.264 Standard at § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               80.    The Accused Products further comprise the interpolator being adapted to

(a) interpolate values for sub-pixels at ½N−1 unit horizontal and unit vertical locations, and unit

horizontal and ½N−1 unit vertical locations directly using weighted sums of pixels residing at unit

horizontal and unit vertical locations. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to Figure 8-4 and § 8.4.2.2.1.




                                                42


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 42 of 164
Source: H.264 Standard at § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


              81.     The Accused Products further comprise the interpolator being adapted to

(b) interpolate values for sub-pixels at ½N−1 unit horizontal and ½N−1 unit vertical locations

                                             43


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 43 of 164
directly using a choice of a first weighted sum of values for sub-pixels residing at ½N−1 unit

horizontal and unit vertical locations and a second weighted sum of values for sub-pixels

residing at unit horizontal and ½N−1 unit vertical locations, the first and second weighted sums of

values being calculated according to step (a). As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


                82.       The Accused Products further comprise the interpolator being adapted to

(c) interpolate a value for a sub-pixel situated at a ½N unit horizontal and ½N unit vertical

location by taking a weighted average of the value of a first sub-pixel or pixel situated at a ½N−m

unit horizontal and ½N−n unit vertical location and the value of a second sub-pixel or pixel

located at a ½N−p unit horizontal and ½N−q unit vertical location, variables m, n, p and q taking

integer values in the range 1 to N such that the first and second sub-pixels or pixels are located

diagonally with respect to the sub-pixel at ½N unit horizontal and ½N vertical location. As shown

below, this structure and functionality is described in the H.264 Standard, including but not

limited to § 8.4.2.2.1.




                                                 44


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 44 of 164
Source: H.264 Standard at § 8.4.2.2.1.


              83.     Thus, as described above, the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’469 Patent, including claim

27.

              84.     Lenovo encourages its users to use the Accused Products in a manner

that infringes claims of the ’469 patent. In addition, Lenovo advertises the ability to stream

video on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

C.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’599 Patent.

              85.     The Accused Products infringe one or more claims of the ’599 patent,

including for example, claim 22. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:




                                               45


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 45 of 164
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             86.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           46


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 46 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                              47


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 47 of 164
               87.     Thus, for example and as shown below, the Accused Products infringe

claim 22 of the ’599 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products comprise an apparatus for sub-pixel value

interpolation, the apparatus being operable to determine values for sub-pixels situated within a

rectangular bounded region defined by four corner pixels with no intermediate pixels between

the corners, the pixels and sub-pixels being arranged in rows and columns, the pixel and sub-

pixel locations being representable mathematically within the rectangular bounded region using

the co-ordinate notation K/2N, L/2N, K and L being positive integers having respective values

between zero and 2N, N being a positive integer greater than one and representing a particular

degree of sub-pixel value interpolation. This structure and functionality is described in the H.264

Standard, including but not limited to §§ 6.2, 8.4.2.2 and 8.4.2.2.1.




Source: H.264 Standard at § 6.1.




                                                 48


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 48 of 164
Source: H.264 Standard at § 8.4.2.2.1.

               88.     The Accused Products also comprise circuitry operable to interpolate a

sub-pixel value for a sub-pixel having co-ordinates with odd values of both K and L, according

to a predetermined choice of a weighted average of the value of a nearest-neighbouring pixel and

the value of the sub-pixel situated at co-ordinates 1/2, 1/2, and a weighted average of the values

of a pair of diagonally-opposed sub-pixels having co-ordinates with even values of both K and L,

including zero, situated within a quadrant of the rectangular bounded region defined by corner

pixels having co-ordinates 1/2, 1/2 and the nearest neighbouring pixel. This structure and

functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.1.
                                                49


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 49 of 164
Source: H.264 Standard at § 8.4.2.2.1.


               89.     The Accused Products also comprise circuitry operable to interpolate sub-

pixel values for sub-pixels having co-ordinates with K equal to an even value and L equal zero

and sub-pixels having co-ordinates with K equal to zero and L equal to an even value, used in the

interpolation of the sub-pixels having co-ordinates with odd values of both K and L, using

weighted sums of the values of pixels located in rows and columns respectively. This structure

and functionality is described in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               90.     The Accused Products also comprise circuitry operable to interpolate sub-

pixel values for sub-pixels having co-ordinates with even values of both K and L, used in the

interpolation of sub-pixel values for the sub-pixels having co-ordinates with odd values of both

K and L, using a predetermined choice of either a weighted sum of the values of sub-pixels

having co-ordinates with K equal to an even value and L equal to zero and the values of sub-

pixels having corresponding co-ordinates in immediately adjacent rectangular bounded regions,
                                                50


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 50 of 164
or a weighted sum of the values of sub-pixels having co-ordinates with K equal to zero and L

equal to an even value and the values of sub-pixels having corresponding co-ordinates in

immediately adjacent bounded rectangular regions. This structure and functionality is described

in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               91.     Thus, as described above the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’599 Patent, including claim

22.

               92.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’599 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

D.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’273 Patent.

               93.     The Accused Products infringe one or more claims of the ’273 patent,

including for example, claim 33. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:


                                                51


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 51 of 164
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             94.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           52


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 52 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                              53


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 53 of 164
               95.    Thus, for example and as shown below, the Accused Products infringe

claim 33 of the ’273 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products comprise an interpolator for sub-pixel value

interpolation, the interpolator being configured to determine values for sub-pixels situated within

a rectangular bounded region defined by four corner pixels with no intermediate pixels between

the corners, the pixels and sub-pixels being configured for display in rows and columns, pixel

and sub-pixel locations in the rows and columns being representable mathematically within the

rectangular bounded region using the co-ordinate notation K/2N, L/2N, K and L being positive

integers having respective values between zero and 2N, N being a positive integer greater than

one and representing a particular degree of sub-pixel value interpolation. This structure and

functionality is described in the H.264 Standard, including but not limited to §§ 6.2, 8.4.2.2 and

8.4.2.2.1.




Source: H.264 Standard at § 6.1.




                                                54


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 54 of 164
Source: H.264 Standard at § 8.4.2.2.1.


              96.     The Accused Products also comprise an interpolator configured to

interpolate a sub-pixel value for a sub-pixel having coordinates with odd values of K and L,

according to a predetermined choice of either a weighted average of the value of a nearest-

neighbouring pixel and the value of the sub-pixel situated at coordinates ½, ½, or a weighted

average of the values of a pair of diagonally-opposed sub-pixels having coordinates with even

values of K and L, including zero, situated within a quadrant of the rectangular bounded region,

the quadrant being defined by the sub-pixel having coordinates ½, ½ and the nearest


                                              55


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 55 of 164
neighbouring pixel. This structure and functionality is described in the H.264 Standard, including

but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               97.     The Accused Products also comprise an interpolator configured to

interpolate sub-pixel values for sub-pixels having coordinates with K equal to an even value and

L equal to zero and sub-pixels having coordinates with K equal to zero and L equal to an even

value, used in the interpolation of the sub-pixels having coordinates with odd values of K and L,

using weighted sums of the values of pixels located in rows and columns respectively. This

structure and functionality is described in the H.264 Standard, including but not limited to

§ 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               98.     The Accused Products also comprise an interpolator configured to

interpolate sub-pixel values for sub-pixels having coordinates with even values of K and L,


                                               56


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 56 of 164
used in the interpolation of sub-pixel values for the sub-pixels having coordinates with odd

values of K and L, using a predetermined choice of either a weighted sum of the values of sub-

pixels having coordinates with K equal to an even value and L equal to zero and the values of

sub-pixels having corresponding coordinates in immediately adjacent rectangular bounded

regions, or a weighted sum of the values of sub-pixels having coordinates with K equal to zero

and L equal to an even value and the values of sub-pixels having corresponding coordinates in

immediately adjacent rectangular bounded regions. This structure and functionality is described

in the H.264 Standard, including but not limited to § 8.4.2.2.1.




Source: H.264 Standard at § 8.4.2.2.1.


               99.     Thus, as described above the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’273 Patent, including claim

33.

               100.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’273 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.




                                                57


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 57 of 164
E.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’764 Patent.

               101.    The Accused Products infringe one or more claims of the ’764 patent,

including for example, claim 46. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo X1 Carbon laptop supports the H.264 video

format. Product testing confirms that the Accused Products support the H.264 standard. For

example, Plaintiff used an exemplary video sequence encoded in an H.264 bitstream. The H.264

bitstream played back successfully on the Lenovo product, showing that the Lenovo product

infringes the asserted claims.

               102.    Each of the Accused Products infringes claims of the ’764 Patent based on

its implementation of H.264. For example and as shown below, the Accused Products infringe

claim 46 of the ’764 Patent, in part, by virtue of their compatibility with and practice of the

H.264 Standard and specific implementation as shown through testing. For example, the

Accused Products comprise an apparatus for decoding an encoded video signal representing a

sequence of pictures to form a decoded video signal. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to § 3.




                                                58


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 58 of 164
Source: H.264 Standard at § 3.


                103.    The Accused Products further comprise such an apparatus wherein the

apparatus is configured to examine decoded reference pictures to identify a difference in

respective sequence indicator values assigned to consecutively encoded reference pictures. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 8, 8.1, 7.3.1, 7.4.1, 7.3.3, and 7.4.3.




                                                   59


         Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 59 of 164
                                                                          .
...




Source: H.264 Standard at § 8.




Source: H.264 Standard at § 8.1.




                                      60


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 60 of 164
Source: H.264 Standard at § 7.3.1.




Source: H.264 Standard at § 7.4.1.




Source: H.264 Standard at § 7.3.3.




                                      61


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 61 of 164
Source: H.264 Standard at § 7.4.3.


              104.   The Accused Products further comprise such an apparatus wherein the

                                           62


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 62 of 164
apparatus is configured to compare the identified difference in sequence indicator values on the

basis of an independent numbering scheme in which consecutive reference pictures in encoding

order are assigned sequence indicator values that differ with respect to each other by a

predetermined amount, independent of one or more of the number of non-reference pictures

encoded between consecutive reference pictures, and the number of non-coded pictures between

consecutive reference pictures. As shown below, this structure and functionality is described in

the H.264 Standard, including but not limited to §§ 7.4.3 and 7.4.2.1.




                                                63


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 63 of 164
Source: H.264 Standard at § 7.4.3.




                                      64


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 64 of 164
Source: H.264 Standard at § 7.4.2.1.


                105.    The Accused Products further comprise such an apparatus wherein the

apparatus is configured to detect corruption or loss of a reference picture if said identified

difference in sequence indicator values is more than said predetermined amount. As shown

below, this structure and functionality is described in the H.264 Standard, including but not

limited to § 8.2.5.2.




Source: H.264 Standard at § 8.2.5.2.


                106.    Product testing confirms the Accused Products practice this limitation. For

example, Plaintiff performed a test on a Lenovo X1 Carbon laptop. Plaintiff used an exemplary

video sequence encoded in an H.264 bitstream and simulated a loss of reference pictures by

means of a packet loss software, i.e. reference pictures were erased from the bitstream to obtain a

test bitstream. The resulting H.264 bitstream was played back successfully by the Lenovo

product, despite reference pictures required for successful/continued decoding of the bitstream

being missing from the test bitstream. From this test, it can be concluded that the infringing

decoder makes use of the features described in Note 2 in clause 8.2.5.2 of the standard and thus

detects corruption and/or a loss of a reference picture if the values for frame_num of consecutive

reference frames do not differ by the predetermined amount one. Otherwise, it would not have

been able to take the necessary measures to successfully play back a bitstream with missing


                                                 65


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 65 of 164
reference pictures.

               107.    Thus, as described above, the Accused Products, including the Lenovo X1

Carbon laptop, infringe one or more claims of the ’764 Patent, including claim 46.

               108.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’764 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

F.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’005 Patent.

               109.    The Accused Products infringe one or more claims of the ’005 patent,

including for example, claim 9. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo X1 Carbon laptop supports the H.264 video

format. Product testing confirms that the Accused Products support the H.264 standard. For

example, Plaintiff used an exemplary video sequence encoded in an H.264 bitstream. The H.264

bitstream played back successfully on the Lenovo product, showing that the Lenovo product

supports the H.264 standard.

               110.    Each of the Accused Products infringes claims of the ’005 Patent based on

its implementation of H.264. For example and as shown below, the Accused Products infringe

claim 9 of the ’005 Patent, in part, by virtue of their compatibility with and practice of the H.264

Standard and specific implementation as shown through testing.

               111.    For example, the Accused Products comprise a video decoder for

decoding an encoded video signal representing a sequence of pictures to form a decoded video

signal, the encoded video signal comprising temporally independent INTRA pictures and

temporally predicted pictures, wherein the INTRA pictures and at least some of the temporally

predicted pictures form reference pictures for the temporal prediction of other pictures. This

                                                66


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 66 of 164
structure and functionality is described in the H.264 Standard, including but not limited to §§ 3

and 7.4, and Table 7-6.




Source: H.264 Standard at § 3.




                                               67


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 67 of 164
Source: H.264 Standard at § 3.




Source: H.264 Standard at § 7.4.1.

               112.    The Accused Products further comprise a video decoder for decoding an

encoded video signal, the encoded video signal further comprising a sequence indicator having

an independent numbering scheme such that consecutive reference pictures in encoding order are

assigned sequence indicator values that differ with respect to each other by a predetermined

amount independent of the number of non-reference pictures encoded between successive

reference pictures. This structure and functionality is described in the H.264 Standard, including

but not limited to § 7.4.




                                               68


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 68 of 164
Source: H.264 Standard at § 7.4.3.


              113.   The Accused Products further comprise a video decoder for decoding,

                                           69


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 69 of 164
comprising an input for receiving the encoded video signal and being arranged to decode

received encoded pictures, to examine each decoded picture that forms a reference picture to

identify the sequence indicator value assigned to the reference picture and to compare the

sequence indicator values assigned to consecutively decoded reference pictures to detect loss of

a reference picture. This functionality is described in the H.264 Standard, including but not

limited to §§ 8 and 8.2.5.2.




Source: H.264 Standard at § 8.




Source: H.264 Standard at § 8.2.5.2.


               114.    Product testing confirms the Accused Products practice this limitation. For

example, Plaintiff performed a test on a Lenovo X1 Carbon laptop. Plaintiff used an exemplary

video sequence encoded in an H.264 bitstream and simulated a loss of reference pictures by

means of a packet loss software, i.e. reference pictures were erased from the bitstream to obtain a

test bitstream. The resulting H.264 bitstream was played back successfully by the Lenovo

product, despite reference pictures required for successful/continued decoding of the bitstream

being missing from the test bitstream. From this test, it can be concluded that the infringing

decoder makes use of the features described in Note 2 in clause 8.2.5.2 of the standard and thus

detects corruption and/or a loss of a reference picture if the values for frame_num of consecutive

                                                70


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 70 of 164
reference frames do not differ by the predetermined amount one. Otherwise, it would not have

been able to take the necessary measures to successfully play back a bitstream with missing

reference pictures.

               115.   Thus, as described above the Accused Products, including the Lenovo X1

Carbon laptop, infringe one or more claims of the ’005 Patent, including claim 9.

               116.   Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’005 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

G.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’701 Patent.

               117.   The Accused Products infringe one or more claims of the ’701 patent,

including for example, claim 18. Product testing confirms that the Accused Products can encode

an H.264 bitstream. For example, Plaintiff recorded an H.264 video using the default settings on

a Lenovo X1 Carbon laptop. The screenshot below shows that the video encoded on the Lenovo

X1 Carbon laptop is an H.264 video.




                                               71


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 71 of 164
               118.   Thus, for example and as shown below, the Accused Products include an

H.264 encoder that infringes claim 18 of the ’701 Patent. For example, the Accused Products

comprise a system for image coding comprising an input for receiving an image as a plurality of

blocks having a plurality of pixels, each pixel having a pixel value. This is shown for example in

the reference encoder source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T

H.264      advanced      video     coding     (03/2005),      at    JM10.1a\lencod\src\lencod.c;

JM10.1a\lencod\src\image.c;                    JM10.1a\lencod\src\cabac.c;                    and

JM10.1a\lencod\src\macroblock.c.). On information and belief, the Accused Products operate

consistently with the reference encoder. The reference encoder is not part of the H.264 standard.

               119.   Moreover, though the H.264 standard does not describe encoders, it does

show that an H.264 bitstream comprises a plurality of blocks having a plurality of pixels, each

pixel having a pixel value.




                                               72


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 72 of 164
Source: H.264 Standard at § 3.




Source: H.264 Standard at Figure 6-7.




Source: H.264 Standard at § 6.3.


              120.   Further, the Accused Products comprise a transform coder for performing

a transform coding operation on a block of pixels to produce a corresponding block of transform

coefficient values. This is shown for example in the reference encoder source code. (See, e.g.,
                                              73


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 73 of 164
ITU-T H.264 – Reference software for ITU-T H.264 advanced video coding (03/2005), at

JM10.1a\lencod\src\lencod.c; JM10.1a\lencod\src\image.c; JM10.1a\lencod\src\cabac.c; and

JM10.1a\lencod\src\macroblock.c.). On information and belief, the Accused Products operate

consistently with the reference encoder. The reference encoder is not part of the H.264 standard.

                      121.   Moreover, though the H.264 standard does not describe encoders, it does

show that an H.264 bitstream comprises a block of transform coefficient values representing

blocks of pixels.

3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated with a
particular one-dimensional or two-dimensional frequency index in an inverse transform part of the decoding process.
3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
dimensional frequency index in the decoding process prior to scaling for computation of a transform coefficient
value.
Source: H.264 Standard at § 3.




Source: H.264 Standard at § 8.5.1.

8.5.10 Scaling and transformation process for residual 4x4 blocks
Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of the luma
component or an array relating to a residual block of a chroma component.
Outputs of this process are residual sample values as 4x4 array r with elements rij.
Depending on the values of qpprime_y_zero_transform_bypass_flag and QP'Y, the following applies.
– If qpprime_y_zero_transform_bypass_flag is equal to 1 and QP'Y is equal to 0, the output r is derived as
rij = cij with i, j = 0..3                                              (8-333)
– Otherwise (qpprime_y_zero_transform_bypass_flag is equal to 0 or QP'Y is not equal to 0), the following text of
this process specifies the output.
The variable bitDepth is derived as follows.
– If the input array c relates to a luma residual block, bitDepth is set equal to BitDepthY.
– Otherwise (the input array c relates to a chroma residual block), bitDepth is set equal to BitDepth'C.
                                                           74


            Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 74 of 164
The bitstream shall not contain data that results in any element cij of c with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth)–1, inclusive.
The variable sMbFlag is derived as follows.
- If mb_type is equal to SI or the macroblock prediction mode is equal to Inter in an SP slice, sMbFlag is set equal to
1,
- Otherwise (mb_type not equal to SI and the macroblock prediction mode is not equal to Inter in an SP slice),
sMbFlag is set equal to 0.
The variable qP is derived as follows.
– If the input array c relates to a luma residual block and sMbFlag is equal to 0
qP = QP'Y                                                               (8-334)
– Otherwise, if the input array c relates to a luma residual block and sMbFlag is equal to 1
qP = QSY                                                                 (8-335)
– Otherwise, if the input array c relates to a chroma residual block and sMbFlag is equal to 0
qP = QP'C                                                                (8-336)
– Otherwise (the input array c relates to a chroma residual block and sMbFlag is equal to 1),
qP = QSC                                                                 (8-337)
Scaling of 4x4 block transform coefficient levels cij proceeds as follows.
– If all of the following conditions are true
– i is equal to 0
– j is equal to 0
– c relates to a luma residual block coded using Intra_16x16 prediction mode or c relates to a chroma residual block
the variable d00 is derived by
d00 = c00                                                               (8-338)
– Otherwise, the following applies.
– If qP is greater than or equal to 24, the scaled result is derived as follows
dij = (cij * LevelScale(qP % 6, i, j)) << (qP / 6 - 4), with i, j = 0..3 except as noted above
(8-339)
– Otherwise (qP is less than 24), the scaled result is derived as follows
dij = (c * LevelScale(qP % 6, i, j ) + 23-qP/6 ) >> (4 - qP / 6), with i, j 0..3 except as noted above
(8-340)
The bitstream shall not contain data that results in any element dij of d with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
The transform process shall convert the block of scaled transform coefficients to a block of output samples in a
manner mathematically equivalent to the following.
First, each (horizontal) row of scaled transform coefficients is transformed using a one-dimensional inverse
transform as follows.
A set of intermediate values is computed as follows.
ei0 = di0 + di2, with i = 0..3                                          (8-341)
ei1 = di0 – di2, with i = 0..3                                          (8-342)
ei2 = (di1 >> 1) – di3, with i = 0..3                                   (8-343)
                                                            75


            Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 75 of 164
ei3 = di1 + (di3 >> 1 ), with i = 0..3                                  (8-344)
The bitstream shall not contain data that results in any element eij of e with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, the transformed result is computed from these intermediate values as follows.


fi0 = ei0 + ei3, with i = 0..3                                         (8-345)
fi1 = ei1 + ei2, with i = 0..3                                         (8-346)
fi2 = ei1 – ei2, with i = 0..3                                         (8-347)
fi3 = ei0 – ei3, with i = 0..3                                         (8-348)
The bitstream shall not contain data that results in any element fij of f with i, j = 0..3 that exceeds the range of integer
values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, each (vertical) column of the resulting matrix is transformed using the same one-dimensional inverse
transform as follows.
A set of intermediate values is computed as follows.
g0j = f0j + f2j, with j = 0..3                                          (8-349)
g1j = f0j – f2j, with j = 0..3                                          (8-350)
g2j = (f1j >> 1) – f3j, with j = 0..3                                   (8-351)
g3j = f1j + (f3j >> 1), with j = 0..3                                   (8-352)
The bitstream shall not contain data that results in any element gij of g with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 1, inclusive.
Then, the transformed result is computed from these intermediate values as follows.
h0j = g0j + g3j, with j = 0..3                                          (8-353)
h1j = g1j + g2j, with j = 0..3                                          (8-354)
h2j = g1j – g2j, with j = 0..3                                          (8-355)
h3j = g0j – g3j, with j = 0..3                                          (8-356)
The bitstream shall not contain data that results in any element hij of h with i, j = 0..3 that exceeds the range of
integer values from –2(7 + bitDepth) to 2(7 + bitDepth) – 33, inclusive.
After performing both the one-dimensional horizontal and the one-dimensional vertical inverse transforms to
produce an array of transformed samples, the final constructed residual sample values is derived as
rij = (hij + 25) >> 6 with i, j = 0..3                                            (8-357)


Source: H.264 Standard at § 8.5.10.

                     122.        Further, the Accused Products comprise a scanner for scanning the block

of transform coefficient values in a given scanning order to produce a scanned array of

coefficient values arranged according to the scanning order. This is shown for example in the

reference encoder source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264

                                                            76


            Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 76 of 164
advanced video coding (03/2005), at JM10.1a\lencod\src\lencod.c; JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard.

               123.      Moreover, though the H.264 standard does not describe encoders, it does

show that an H.264 bitstream comprises a scanned array of coefficient values arranged according

to the scanning order.




Source: H.264 Standard at § 3.




Source: H.264 Standard at § 8.5.1.




Source: H.264 Standard at § 8.5.5.




                                                77


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 77 of 164
Source: H.264 Standard at § 8.5.5.


               124.      Further, the Accused Products comprise a run-level coder for representing

the coefficient values in the scanned array by a plurality of number pairs, said number pairs

having a first number and a second number. This is shown for example in the reference encoder

source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264 advanced video

coding      (03/2005),       at     JM10.1a\lencod\src\lencod.c;     JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard.

               125.      Moreover, though the H.264 standard does not describe encoders, it does

show that an H.264 bitstream comprises a plurality of run level number pairs for representing the

coefficient values in the scanned array, said number pairs having a first number and a second

number.




                                                 78


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 78 of 164
Source: H.264 Standard at § 3.




                                     79


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 79 of 164
Source: H.264 Standard at § 7.3.5.3.2.




                                         80


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 80 of 164
...




Source: H.264 Standard at § 7.4.5.3.2.




Source: H.264 Standard at § 9.3.


               126.   Further, the Accused Products comprise a context-based coder for

assigning the first numbers to one of a plurality of contexts representative of the first numbers

and operative to assign the first number of a first number pair to a context at least partly in

dependence on a first number of a second number pair. This is shown for example in the

reference encoder source code. (See, e.g., ITU-T H.264 – Reference software for ITU-T H.264

advanced video coding (03/2005), at JM10.1a\lencod\src\lencod.c; JM10.1a\lencod\src\image.c;

JM10.1a\lencod\src\cabac.c; and JM10.1a\lencod\src\macroblock.c.). On information and belief,

the Accused Products operate consistently with the reference encoder. The reference encoder is

not part of the H.264 standard

               127.   Moreover, though the H.264 standard does not describe encoders, it does

show that an H.264 bitstream comprises the first numbers which have been assigned to one of a

plurality of contexts representative of the first numbers at least partly in dependence on a first

number of a second number pair.




                                               81


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 81 of 164
…




Source: H.264 Standard at § 9.3.3.1.3.

              128.    Thus, as described above the Accused Products, including the Lenovo X1

Carbon laptop, infringe one or more claims of the ’701 Patent, including claim 18.

              129.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’701 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

H.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’891 Patent.

              130.    The Accused Products infringe one or more claims of the ’891 patent,

including for example, claim 33. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:




                                               82


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 82 of 164
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             131.   The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                           83


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 83 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                              84


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 84 of 164
               132.    Thus, for example and as shown below, the Accused Products infringe

claim 33 of the ’891 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products comprise mobile terminals that comprise an

adaptive block boundary filter configured to perform an adaptive block boundary filtering

operation on a block boundary formed between a first decoded image block on a first side of the

block boundary and a second decoded image block on a second side of the block boundary. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 3 and 8.7.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions
     apply.
     ...
     3.15 block: An MxN (M-column by N-row) array of samples . . .
     ...
     3.27 coded picture: A coded representation of a picture. A coded picture may be either a
     coded field or a coded frame . . .
     ...
     3.37 decoded picture: A decoded picture is derived by decoding a coded picture. A
     decoded picture is either a decoded frame, or a decoded field . . .
     ...
     3.41 decoding process: The process specified in this Recommendation | International
     Standard that reads a bitstream and derives decoded pictures from it.
     ...
     3.53 frame: A frame contains an array of luma samples and two corresponding arrays of
     chroma samples. A frame consists of two fields, a top field and a bottom field.
     3.54 frame macroblock: A macroblock representing samples from the two fields of a
     coded frame . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of
     chroma samples . . .
     ...
     Source: H.264 Standard at § 3.
                                              85


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 85 of 164
8.7 Deblocking filter process
A conditional filtering process is applied to all NxN (where N = 4 or N = 8 for luma, and N
= 4 for chroma) block edges of a picture, except edges at the boundary of the picture and
any edges for which the deblocking filter process is disabled by
disable_deblocking_filter_idc, as specified below. This filtering process is performed on a
macroblock basis after the completion of the picture construction process prior to
deblocking filter process (as specified in subclauses 8.5 and 8.6) for the entire decoded
picture, with all macroblocks in a picture processed in order of increasing macroblock
addresses.
...
The deblocking filter process is invoked for the luma and chroma components separately.
For each macroblock and each component, vertical edges are filtered first, starting with the
edge on the left-hand side of the macroblock proceeding through the edges towards the
right-hand side of the macroblock in their geometrical order, and then horizontal edges are
filtered, starting with the edge on the top of the macroblock proceeding through the edges
towards the bottom of the macroblock in their geometrical order. Figure 8-10 shows edges
of a macroblock which can be interpreted as luma or chroma edges.
...




Figure 8-10 – Boundaries in a macroblock to be filtered


8.7.1 Filtering process for block edges
Inputs to this process are chromaEdgeFlag, the chroma component index iCbCr (when
chromaEdgeFlag is equal to 1), verticalEdgeFlag, fieldModeFilteringFlag, and a set of nE
sample locations (xEk, yEk), with k = 0..nE - 1, expressed relative to the upper left corner
of the macroblock CurrMbAddr. The set of sample locations (xEk, yEk) represent the
sample locations immediately to the right of a vertical edge (when verticalEdgeFlag is
equal to 1) or immediately below a horizontal edge (when verticalEdgeFlag is equal to 0).
...


                                          86


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 86 of 164
     Figure 8-11 – Convention for describing samples across a 4x4 block horizontal or
     vertical boundary
     ...
     Source: H.264 Standard at § 8.7.1.

     8.7.2 Filtering process for a set of samples across a horizontal or vertical block edge
     Inputs to this process are the input sample values pi and qi with i in the range of 0..3 of a
     single set of samples across an edge that is to be filtered, chromaEdgeFlag,
     verticalEdgeFlag, and fieldModeFilteringFlag.
     Outputs of this process are the filtered result sample values p'i and q'i with i in the range of
     0..2.
     ...
     Source: H.264 Standard at § 8.7.2.

               133.    Further, the adaptive boundary block filter in the Accused Products is

arranged to perform an adaptive boundary block filtering operation where the first decoded

image block was encoded using a first type of prediction encoding method and the second

decoded image block was encoded using a second type of prediction encoding method. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 7.3.5 and 7.4.5.


     7.3.5 Macroblock layer syntax




     ...
     Source: H.264 Standard at § 7.3.5.

     7.4.5 Macroblock layer semantics
                                                87


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 87 of 164
mb_type specifies the macroblock type. The semantics of mb_type depend on the slice
type.
Tables and semantics are specified for the various macroblock types for I, SI, P, SP, and B
slices. Each table presents the value of mb_type, the name of mb_type, the number of
macroblock partitions used (given by the NumMbPart( mb_type ) function), the prediction
mode of the macroblock (when it is not partitioned) or the first partition (given by the
MbPartPredMode( mb_type, 0 ) function) and the prediction mode of the second partition
(given by the MbPartPredMode( mb_type, 1 ) function).
...
Table 7-10 shows the allowed collective macroblock types for each slice_type.
...


Table 7-10 – Allowed collective macroblock types for slice_type




...
Macroblock types that may be collectively referred to as I macroblock types are specified
in Table 7-11.
...




                                         88


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 88 of 164
                              89


Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 89 of 164
...
The following semantics are assigned to the macroblock types in Table 7-11.
I_NxN: A mnemonic name for mb_type equal to 0 with MbPartPredMode( mb_type, 0 )
equal to Intra_4x4 or Intra_8x8.
I_16x16_0_0_0, I_16x16_1_0_0, I_16x16_2_0_0, I_16x16_3_0_0, I_16x16_0_1_0,
I_16x16_1_1_0, I_16x16_2_1_0, I_16x16_3_1_0, I_16x16_0_2_0, I_16x16_1_2_0,
I_16x16_2_2_0, I_16x16_3_2_0, I_16x16_0_0_1, I_16x16_1_0_1, I_16x16_2_0_1,
I_16x16_3_0_1, I_16x16_0_1_1, I_16x16_1_1_1, I_16x16_2_1_1, I_16x16_3_1_1,
I_16x16_0_2_1, I_16x16_1_2_1, I_16x16_2_2_1, I_16x16_3_2_1: the macroblock is
coded as an Intra_16x16 prediction mode macroblock.
...
Intra_4x4 specifies the macroblock prediction mode and specifies that the Intra_4x4
prediction process is invoked as specified in subclause 8.3.1. Intra_4x4 is an Intra
macroblock prediction mode.
Intra_8x8 specifies the macroblock prediction mode and specifies that the Intra_8x8
prediction process is invoked as specified in subclause 8.3.2. Intra_8x8 is an Intra
macroblock prediction mode.
Intra_16x16 specifies the macroblock prediction mode and specifies that the Intra_16x16
prediction process is invoked as specified in subclause 8.3.3. Intra_16x16 is an Intra
macroblock prediction mode.
For a macroblock coded with mb_type equal to I_PCM, the Intra macroblock prediction
mode shall be inferred.
...
Macroblock types that may be collectively referred to as P macroblock types are specified
in Table 7-13.
The macroblock types for P and SP slices are specified in Tables 7-13 and 7-11. mb_type
values 0 to 4 are specified in Table 7-13 and mb_type values 5 to 30 are specified in Table
7-11, indexed by subtracting 5 from the value of mb_type.
...




                                         90


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 90 of 164
     The following semantics are assigned to the macroblock types in Table 7-13.
     – P_L0_16x16: the samples of the macroblock are predicted with one luma macroblock
     partition of size 16x16 luma samples and associated chroma samples.
     – P_L0_L0_MxN, with MxN being replaced by 16x8 or 8x16: the samples of the
     macroblock are predicted using two luma partitions of size MxN equal to 16x8, or two
     luma partitions of size MxN equal to 8x16, and associated chroma samples, respectively.
     – P_8x8: for each sub-macroblock an additional syntax element (sub_mb_type) is present
     in the bitstream that specifies the type of the corresponding sub-macroblock (see subclause
     7.4.5.2).
     – P_8x8ref0: has the same semantics as P_8x8 but no syntax element for the reference
     index (ref_idx_l0) is present in the bitstream and ref_idx_l0[ mbPartIdx ] shall be inferred
     to be equal to 0 for all sub-macroblocks of the macroblock (with indices mbPartIdx equal
     to 0..3).
     – P_Skip: no further data is present for the macroblock in the bitstream.
     ...
     Source: H.264 Standard at § 7.4.5.

              134.    Further, the adaptive boundary block filter in the Accused Products is

arranged to perform an adaptive boundary block filtering operation where the first decoded

image block was encoded using a first type of prediction encoding method and the second

decoded image block was encoded using a second type of prediction encoding method, where the

first type of prediction encoding method and the second type of prediction encoding method are
                                               91


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 91 of 164
selected from a group of prediction encoding methods comprising at least: intra coding, copy

coding, motion-compensated prediction coding, and not-coded coding. As shown below, this

structure and functionality is described in the H.264 Standard, including but not limited to tables

7-11 and 7-13 and §§ 3, 7.4.5, and 8.4.1.




                                                92


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 92 of 164
Source: H.264 Standard at § 7.4.5.

3 Definitions
For the purposes of this Recommendation | International Standard, the following definitions
apply.
...
3.127 residual: The decoded difference between a prediction of a sample or data element
and its decoded value.
...
3.135 skipped macroblock: A macroblock for which no data is coded other than an
indication that the macroblock is to be decoded as "skipped" . . .
...
Source: H.264 Standard at § 3.

8.4.1 Derivation process for motion vector components and reference indices
...
– If mb_type is equal to P_Skip, the derivation process for luma motion vectors for skipped
macroblocks in P and SP slices in subclause 8.4.1.1 is invoked with the output being the
luma motion vectors mvL0 and reference indices refIdxL0, and predFlagL0 is set equal to 1
...
Source: H.264 Standard at § 8.4.1.

8.4.1.1 Derivation process for luma motion vectors for skipped macroblocks in P and
SP slices
                                      93


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 93 of 164
This process is invoked when mb_type is equal to P_Skip.
Outputs of this process are the motion vector mvL0 and the reference index refIdxL0.
The reference index refIdxL0 for a skipped macroblock is derived as follows.
refIdxL0 = 0.                           (8-170)
For the derivation of the motion vector mvL0 of a P_Skip macroblock type, the following
applies.
– The process specified in subclause 8.4.1.3.2 is invoked with mbPartIdx set equal to 0,
subMbPartIdx set equal to 0, currSubMbType set equal to "na", and listSuffixFlag set equal
to 0 as input and the output is assigned to mbAddrA, mbAddrB, mvL0A, mvL0B,
refIdxL0A, and refIdxL0B.
– The variable mvL0 is specified as follows.
– If any of the following conditions are true, both components of the motion vector mvL0
are set equal to 0.
– mbAddrA is not available
– mbAddrB is not available
– refIdxL0A is equal to 0 and both components of mvL0A are equal to 0
– refIdxL0B is equal to 0 and both components of mvL0B are equal to 0
– Otherwise, the derivation process for luma motion vector prediction as specified in
subclause 8.4.1.3 is invoked with mbPartIdx = 0, subMbPartIdx = 0, refIdxL0, and
currSubMbType = "na" as inputs and the output is assigned to mvL0.
NOTE – The output is directly assigned to mvL0, since the predictor is equal to the actual
motion vector.

Source: H.264 Standard at § 8.4.1.1.




                                         94


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 94 of 164
Source: H.264 Standard at § 8.4.1.3.

               135.   Further, the adaptive boundary block filter in the Accused Products is

configured to examine the type of the first prediction encoding method and the type of the

second prediction encoding method. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to § 8.7.2.1.

     8.7.2.1 Derivation process for the luma content dependent boundary filtering strength
     Inputs to this process are the input sample values p0 and q0 of a single set of samples
     across an edge that is to be filtered and verticalEdgeFlag.
     Output of this process is the variable bS.
     Let the variable mixedModeEdgeFlag be derived as follows.
     – If MbaffFrameFlag is equal to 1 and the samples p0 and q0 are in different macroblock
     pairs, one of which is a field macroblock pair and the other is a frame macroblock pair,
     mixedModeEdgeFlag is set equal to 1
     – Otherwise, mixedModeEdgeFlag is set equal to 0.
                                                  95


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 95 of 164
The variable bS is derived as follows.
– If the block edge is also a macroblock edge and any of the following conditions are true,
a value of bS equal to 4 is the output:
– the samples p0 and q0 are both in frame macroblocks and either or both of the samples p0
or q0 is in a macroblock coded using an Intra macroblock prediction mode
– the samples p0 and q0 are both in frame macroblocks and either or both of the samples p0
or q0 is in a macroblock that is in a slice with slice_type equal to SP or SI
– MbaffFrameFlag is equal to 1 or field_pic_flag is equal to 1, and verticalEdgeFlag is
equal to 1, and either or both of the samples p0 or q0 is in a macroblock coded using an
Intra macroblock prediction mode
– MbaffFrameFlag is equal to 1 or field_pic_flag is equal to 1, and verticalEdgeFlag is
equal to 1, and either or both of the samples p0 or q0 is in a macroblock that is in a slice
with slice_type equal to SP or SI
– Otherwise, if any of the following conditions are true, a value of bS equal to 3 is the
output:
– mixedModeEdgeFlag is equal to 0 and either or both of the samples p0 or q0 is in a
macroblock coded using an Intra macroblock prediction mode
– mixedModeEdgeFlag is equal to 0 and either or both of the samples p0 or q0 is in a
macroblock that is in a slice with slice_type equal to SP or SI
– mixedModeEdgeFlag is equal to 1, verticalEdgeFlag is equal to 0, and either or both of
the samples p0 or q0 is in a macroblock coded using an Intra macroblock prediction mode
– mixedModeEdgeFlag is equal to 1, verticalEdgeFlag is equal to 0, and either or both of
the samples p0 or q0 is in a macroblock that is in a slice with slice_type equal to SP or SI
– Otherwise, if the following condition is true, a value of bS equal to 2 is the output:
– the luma block containing sample p0 or the luma block containing sample q0 contains
non-zero transform coefficient levels
– Otherwise, if any of the following conditions are true, a value of bS equal to 1 is the
output:
– mixedModeEdgeFlag is equal to 1
– mixedModeEdgeFlag is equal to 0 and for the prediction of the macroblock/sub-
macroblock partition containing the sample p0 different reference pictures or a different
number of motion vectors are used than for the prediction of the macroblock/sub-
macroblock partition containing the sample q0.
NOTE 1 – The determination of whether the reference pictures used for the two
macroblock/sub-macroblock partitions are the same or different is based only on which
pictures are referenced, without regard to whether a prediction is formed using an index
into reference picture list 0 or an index into reference picture list 1, and also without regard
to whether or not the index position within a reference picture list is different or not.
– mixedModeEdgeFlag is equal to 0 and one motion vector is used to predict the
macroblock/sub-macroblock partition containing the sample p0 and one motion vector is
                                           96


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 96 of 164
     used to predict the macroblock/sub-macroblock partition containing the sample q0 and the
     absolute difference between the horizontal or vertical component of the motion vectors
     used is greater than or equal to 4 in units of quarter luma frame samples.
     – mixedModeEdgeFlag is equal to 0 and two motion vectors and two different reference
     pictures are used to predict the macroblock/sub-macroblock partition containing the sample
     p0 and two motion vectors for the same two reference pictures are used to predict the
     macroblock/sub-macroblock partition containing the sample q0 and the absolute difference
     between the horizontal or vertical component of the two motion vectors used in the
     prediction of the two macroblock/sub-macroblock partitions for the same reference picture
     is greater than or equal to 4 in units of quarter luma frame samples.
     – mixedModeEdgeFlag is equal to 0 and two motion vectors for the same reference picture
     are used to predict the macroblock/sub-macroblock partition containing the sample p0 and
     two motion vectors for the same reference picture are used to predict the macroblock/sub-
     macroblock partition containing the sample q0 and both of the following conditions are
     true:
     – The absolute difference between the horizontal or vertical component of list 0 motion
     vectors used in the prediction of the two macroblock/sub-macroblock partitions is greater
     than or equal to 4 in quarter luma frame samples or the absolute difference between the
     horizontal or vertical component of the list 1 motion vectors used in the prediction of the
     two macroblock/sub-macroblock partitions is greater than or equal to 4 in units of quarter
     luma frame samples.
     – The absolute difference between the horizontal or vertical component of list 0 motion
     vector used in the prediction of the macroblock/sub-macroblock partition containing the
     sample p0 and the list 1 motion vector used in the prediction of the macroblock/sub-
     macroblock partition containing the sample q0 is greater than or equal to 4 in units of
     quarter luma frame samples or the absolute difference between the horizontal or vertical
     component of the list 1 motion vector used in the prediction of the
     macroblock/submacroblock partition containing the sample p0 and list 0 motion vector
     used in the prediction of the macroblock/sub-macroblock partition containing the sample
     q0 is greater than or equal to 4 in units of quarter luma frame samples.
     NOTE 2 – A vertical difference of 4 in units of quarter luma frame samples is a difference
     of 2 in units of quarter luma field samples
     – Otherwise, a value of bS equal to 0 is the output.
     Source: H.264 Standard at § 8.7.2.1.

              136.    Further, the adaptive boundary block filter in the Accused Products is

configured to determine a first number of pixels to be examined on the first side of the block

boundary and a second number of pixels to be examined on the second side of the block

boundary, as a parameter of the adaptive block boundary filtering operation, based on the types

of the first and second prediction encoding method. As shown below, this structure and
                                           97


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 97 of 164
functionality is described in the H.264 Standard, including but not limited to § 8.7.2.


     8.7.2 Filtering process for a set of samples across a horizontal or vertical block edge
     Inputs to this process are the input sample values pi and qi with i in the range of 0..3 of a
     single set of samples across an edge that is to be filtered, chromaEdgeFlag,
     verticalEdgeFlag, and fieldModeFilteringFlag.
     Outputs of this process are the filtered result sample values p'i and q'i with i in the range of
     0..2.
     The content dependent boundary filtering strength variable bS is derived as follows.
     – If chromaEdgeFlag is equal to 0, the derivation process for the content dependent
     boundary filtering strength specified in subclause 8.7.2.1 is invoked with p0, q0, and
     verticalEdgeFlag as input, and the output is assigned to bS.
     – Otherwise (chromaEdgeFlag is equal to 1), the bS used for filtering a set of samples of a
     horizontal or vertical chroma edge is set equal to the value of bS for filtering the set of
     samples of a horizontal or vertical luma edge, respectively, that contains the luma sample at
     location ( SubWidthC * x, SubHeightC * y ) inside the luma array of the same field, where
     ( x, y ) is the location of the chroma sample q0 inside the chroma array for that field.
     The process specified in subclause 8.7.2.2 is invoked with p0, q0, p1, q1, chromaEdgeFlag,
     and bS as input, and the output is assigned to filterSamplesFlag, indexA, α, and β.
     Depending on the variable filterSamplesFlag, the following applies.
     – If filterSamplesFlag is equal to 1, the following applies.
     – If bS is less than 4, the process specified in subclause 8.7.2.3 is invoked with pi and qi (i
     = 0..2), chromaEdgeFlag, bS, β, and indexA given as input, and the output is assigned to p'i
     and q'i (i = 0..2).
     – Otherwise (bS is equal to 4), the process specified in subclause 8.7.2.4 is invoked with pi
     and qi (i = 0..3), chromaEdgeFlag, α, and βgiven as input, and the output is assigned to p'i
     and q'i (i = 0..2).
     – Otherwise (filterSamplesFlag is equal to 0), the filtered result samples p'i and q'i (i = 0..2)
     are replaced by the corresponding input samples pi and qi:
     for i = 0..2, p'i = pi                             (8-460)
     for i = 0..2, q'i = qi                             (8-461)

     Source: H.264 Standard at § 8.7.2.


               137.     Thus, as described above the Accused Products, including the Lenovo

yoga 730 15” Platinum laptop, infringe one or more claims of the ’891 Patent, including claim


                                                 98


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 98 of 164
33.

              138.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’891 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

I.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’818 Patent.

              139.    The Accused Products infringe one or more claims of the ’818 patent,

including for example, claim 6. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:




Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

              140.    The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:
                                          99


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 99 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                             100


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 100 of 164
                141.     Thus, for example and as shown below, the Accused Products infringe

claim 6 of the ’818 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products perform a method of decoding sequences of

pictures from a bitstream, wherein parameters are defined in a parameter set and each picture

comprises information of one or more slices. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to §§ 6.3 and 7.4.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.1 access unit: A set of NAL units always containing exactly one primary coded picture. In addition to the
     primary coded picture, an access unit may also contain one or more redundant coded pictures or other NAL
     units not containing slices or slice data partitions of a coded picture. The decoding of an access unit always
     results in a decoded picture.
     ...
     3.12 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
     forming one or more coded video sequences. Bitstream is a collective term used to refer either to a NAL unit
     stream or a byte stream.
     ...
     3.27 coded picture: A coded representation of a picture. A coded picture may be either a coded field or a
     coded frame. Coded picture is a collective term referring to a primary coded picture or a redundant coded
     picture, but not to both together.
     ...
     3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
     unit followed by zero or more non-IDR access units including all subsequent access units up to but not
     including any subsequent IDR access unit.
     ...
     3.62 instantaneous decoding refresh (IDR) picture: A coded picture in which all slices are I or SI slices . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of chroma samples. The
     division of a slice or a macroblock pair into macroblocks is a partitioning.
     ...
     3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
     coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
     ...
     3.131 sequence parameter set: A syntax structure containing syntax elements that apply to zero or more
     entire coded video sequences as determined by the content of a seq_parameter_set_id syntax element found in
     the picture parameter set referred to by the pic_parameter_set_id syntax element found in each slice header.
     ...
     3.136 slice: An integer number of macroblocks or macroblock pairs ordered consecutively in the raster scan
     within a particular slice group . . .
     ...


                                                       101


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 101 of 164
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...

     Source: H.264 Standard at § 3.

     6.3 Spatial subdivision of pictures and slices
     This subclause specifies how a picture is partitioned into slices and macroblocks. Pictures are divided into
     slices. A slice is a sequence of macroblocks, or, when macroblock-adaptive frame/field decoding is in use, a
     sequence of macroblock pairs.
     ...

     Source: H.264 Standard at § 6.3.

     7.4.1 NAL unit semantics
     ...




     Source: H.264 Standard at § 7.4.1.

                142.     Further, the Accused Products recognize, in a decoder, a sequence

parameter set and form at least one sequence parameter pertaining to a sequence using the
                                          102


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 102 of 164
parameter set. As shown below, this structure and functionality is described in the H.264

Standard, including but not limited to § 3.131, 7.3.2.1, 7.4.2.1, and 7.4.1.2.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.131 sequence parameter set: A syntax structure containing syntax elements that apply to zero or more
     entire coded video sequences as determined by the content of a seq_parameter_set_id syntax element found in
     the picture parameter set referred to by the pic_parameter_set_id syntax element found in each slice header.

     Source: H.264 Standard at § 3.




                                                     103


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 103 of 164
7.3.2.1 Sequence parameter set RBSP syntax




                                     104


 Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 104 of 164
     Source: H.264 Standard at § 7.3.2.1.

                143.     Further, the Accused Products recognize, in a decoder, a picture parameter

set and form at least one first picture parameter value pertaining to a picture using the parameter

set. As shown below, this structure and functionality is described in the H.264 Standard,

including but not limited to § 3.103, 7.3.2.2, 7.4.2.2, and 7.4.1.2.1.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
     coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
     Source: H.264 Standard at § 3.


7.3.2.2 Picture Parameter set RBSP syntax




                                                      105


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 105 of 164
Source: H.264 Standard at § 7.3.2.2.

7.4.1.2.1 Order of sequence and picture parameter set RBSPs and their activation
NOTE 1 – The sequence and picture parameter set mechanism decouples the transmission of infrequently changing
information from the transmission of coded macroblock data. Sequence and picture parameter sets may, in some
applications, be conveyed "out-of-band" using a reliable transport mechanism.
...
A picture parameter set RBSP includes parameters that can be referred to by the coded slice NAL units or
coded slice data partition A NAL units of one or more coded pictures. Each picture parameter set RBSP is
initially considered not active at the start of the operation of the decoding process. At most one picture
parameter set RBSP is considered active at any given moment during the operation of the decoding process,
and the activation of any particular picture parameter set RBSP results in the deactivation of the previously-
active picture parameter set RBSP (if any).

                                                 106


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 106 of 164
     ...

     Source: H.264 Standard at § 7.4.1.2.1.


               144.    Further, the Accused Products form, in a decoder, at least one second

picture parameter value using information of a slice header, the at least one second picture

parameter value remaining unchanged at least in all slice headers of one picture. As shown

below, this structure and functionality is described in the H.264 Standard, including but not

limited to § 3.140, 7.3.3 and 7.4.3.

     7.3.3 Slice header syntax




                                              107


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 107 of 164
Source: H.264 Standard at § 7.3.3.

3 Definitions
For the purposes of this Recommendation | International Standard, the following definitions apply.
                                                 108


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 108 of 164
     ...
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...
     Source: H.264 Standard at § 3.

     7.4.3 Slice header semantics
     When present, the value of the slice header syntax elements pic_parameter_set_id, frame_num,
     field_pic_flag,     bottom_field_flag,      idr_pic_id,  pic_order_cnt_lsb,     delta_pic_order_cnt_bottom,
     delta_pic_order_cnt[ 0 ], delta_pic_order_cnt[ 1 ], sp_for_switch_flag, and slice_group_change_cycle shall
     be the same in all slice headers of a coded picture.


     Source: H.264 Standard at § 7.4.3.

               145.     Further, the Accused Products use, in the decoder, the at least one second

picture parameter value in decoding. As shown below, this structure and functionality is

described in the H.264 Standard, including but not limited to § 3.140, 7.3.3 and 7.4.3.

     7.3.3 Slice header syntax




                                                     109


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 109 of 164
Source: H.264 Standard at § 7.3.3.

3 Definitions

                                     110


 Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 110 of 164
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.140 slice header: A part of a coded slice containing the data elements pertaining to the first or all
     macroblocks represented in the slice.
     ...
     Source: H.264 Standard at § 3.

     7.4.3 Slice header semantics
     When present, the value of the slice header syntax elements pic_parameter_set_id, frame_num,
     field_pic_flag,     bottom_field_flag,      idr_pic_id,  pic_order_cnt_lsb,     delta_pic_order_cnt_bottom,
     delta_pic_order_cnt[ 0 ], delta_pic_order_cnt[ 1 ], sp_for_switch_flag, and slice_group_change_cycle shall
     be the same in all slice headers of a coded picture.
     Source: H.264 Standard at § 7.4.3.

                146.     Thus, as described above the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’818 Patent, including claim 6.

                147.     Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’818 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference

J.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’125 Patent.

                148.     The Accused Products infringe one or more claims of the ’125 patent,

including for example, claim 1. Each of the Accused Products is compliant with the H.264

Standard. For example, as shown below, the Lenovo Yoga 730 15” Platinum laptop (Part No.

81CU000TUS) supports the H.264 video format. Lenovo advertises that this product uses the

NVIDIA GeForce GTX 1050 GPU:




                                                      111


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 111 of 164
Source: https://www.lenovo.com/us/en/laptops/yoga/700-series/Yoga-730-15/p/88YG7000965.

             149.   The NVIDIA GeForce GTX 1050 GPU supports the H.264 Standard:




                                          112


      Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 112 of 164
Source: https://developer.nvidia.com/nvidia-video-codec-sdk.

                                             113


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 113 of 164
                150.    Thus, for example and as shown below, the Accused Products infringe

claim 1 of the ’125 Patent by virtue of their compatibility with and practice of the H.264

Standard. For example, the Accused Products perform a method of decoding an encoded digital

video sequence for use in a video decoding application to produce a decoded digital video

sequence. As shown below, this structure and functionality is described in the H.264 Standard,

including but not limited to § 3.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.14 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
     forming one or more coded video sequences . . .
     ...
     3.27 coded picture: A coded representation of a picture . . .
     ...
     3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
     unit followed by zero or more non-IDR access units including all subsequent access units up to but not
     including any subsequent IDR access unit.
     ...
     3.37 decoded picture: A decoded picture is derived by decoding a coded picture . . .
     ...
     3.41 decoding process: The process specified in this Recommendation | International Standard that reads a
     bitstream and derives decoded pictures from it.
     ...
     3.47 encoding process: A process, not specified in this Recommendation | International Standard, that
     produces a bitstream conforming to this Recommendation | International Standard.

     Source: H.264 Standard at § 3.

                151.    Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video

sequence, the digital video sequence comprising a number of frames, each frame of said

sequence comprising an array of pixels divided into a plurality of blocks, each block comprising

a certain number of said pixels. As shown below, this structure and functionality is described in

the H.264 Standard, including but not limited to §§ 3 and 6.3.

     3 Definitions

                                                     114


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 114 of 164
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.14 bitstream: A sequence of bits that forms the representation of coded pictures and associated data
     forming one or more coded video sequences . . .
     3.15 block: An MxN (M-column by N-row) array of samples, or an MxN array of transform coefficients.
     ...
     3.27 coded picture: A coded representation of a picture . . .
     ...
     3.30 coded video sequence: A sequence of access units that consists, in decoding order, of an IDR access
     unit followed by zero or more non-IDR access units including all subsequent access units up to but not
     including any subsequent IDR access unit.
     ...
     3.53 frame: A frame contains an array of luma samples and two corresponding arrays of chroma samples . . .
     3.54 frame macroblock: A macroblock representing samples from the two fields of a coded frame . . .
     ...
     3.75 macroblock: A 16x16 block of luma samples and two corresponding blocks of chroma samples . . .


     Source: H.264 Standard at § 3.

     6.3 Spatial subdivision of pictures and slices
     This subclause specifies how a picture is partitioned into slices and macroblocks. Pictures are
     divided into slices. A slice is a sequence of macroblocks, or, when macroblock-adaptive frame/field
     decoding is in use, a sequence of macroblock pairs.
     Each macroblock is comprised of one 16x16 luma array and, when the video format is not
     monochrome, two corresponding chroma sample arrays. When macroblock-adaptive frame/field
     decoding is not in use, each macroblock represents a spatial rectangular region of the picture. For
     example, a picture may be divided into two slices as shown in Figure 6-7.




                Figure 6-7 – A picture with 11 by 9 macroblocks that is partitioned into two slices
     Source: H.264 Standard at § 6.3.


                152.     Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video


                                                       115


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 115 of 164
sequence, frames of the digital video sequence encoded by applying motion compensated

prediction to blocks of pixels for producing corresponding blocks of prediction error values. As

shown below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 3, 0.6, 7.3.5.1, 7.3.5.3, 7.4.5.1, and 8.4.

      3 Definitions
      For the purposes of this Recommendation | International Standard, the following definitions apply.
      ...
      3.15 block: An MxN (M-column by N-row) array of samples, or an MxN array of transform coefficients.
      ...
      3.41 decoding process: The process specified in this Recommendation | International Standard that reads a
      bitstream and derives decoded pictures from it.
      ...
      3.47 encoding process: A process, not specified in this Recommendation | International Standard, that
      produces a bitstream conforming to this Recommendation | International Standard.
      ...
      3.64 inter prediction: A prediction derived from decoded samples of reference pictures other than the
      current decoded picture.
      ...
      3.121 reference picture: A picture with nal_ref_idc not equal to 0. A reference picture contains samples that
      may be used for inter prediction in the decoding process of subsequent pictures in decoding order.
      ...
      3.127 residual: The decoded difference between a prediction of a sample or data element and its decoded
      value.


      Source: H.264 Standard at § 3.

      0.6 Overview of the design characteristics
      ...
      The coded representation specified in the syntax is designed to enable a high compression capability for a
      desired image quality . . . A number of techniques may be used to achieve highly efficient compression . . .
      Inter coding uses motion vectors for block-based inter prediction to exploit temporal statistical dependencies
      between different pictures . . . The prediction residual is then further compressed using a transform to remove
      spatial correlation inside the transform block before it is quantized, producing an irreversible process that
      typically discards less important visual information while forming a close approximation to the source
      samples. Finally, the motion vectors . . . are combined with the quantised transform coefficient information
      and encoded using either variable length codes or arithmetic coding.
      ...
      Source: H.264 Standard at § 0.6.


                                                       116


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 116 of 164
7.3.5.1 Macroblock prediction syntax


...




7.4.5.1 Macroblock prediction semantics
...
ref_idx_l0[ mbPartIdx ] when present, specifies the index in reference picture list 0 of the reference picture to
be used for prediction.
...
ref_idx_l1[ mbPartIdx ] has the same semantics as ref_idx_l0, with l0 and list 0 replaced by l1 and list 1,
respectively.
...
mvd_l0[ mbPartIdx ][ 0 ][ compIdx ] specifies the difference between a vector component to be used and its
prediction . . .
...
mvd_l1[ mbPartIdx ][ 0 ][ compIdx ] has the same semantics as mvd_l0, with l0 and L0 replaced by l1 and
L1, respectively.


7.3.5.3 Residual data syntax




                                                  117


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 117 of 164
Source: H.264 Standard at § 7.

8.4 Inter prediction process
This process is invoked when decoding P and B macroblock types.


                                              118


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 118 of 164
     Outputs of this process are Inter prediction samples for the current macroblock that are a 16x16 array predL of
     luma samples and when chroma_format_idc is not equal to 0 (monochrome) two 8x8 arrays predCr and predCb
     of chroma samples, one for each of the chroma components Cb and Cr.
     Source: H.264 Standard at § 8.4.

                153.     Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a transform coding

technique to said blocks of prediction error values to produce sets of transform coefficient values

representative of said blocks of prediction error values. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to §§ 3, 0.6, and 8.5.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated
     with a particular one-dimensional or two-dimensional frequency index in an inverse transform part of the
     decoding process.
     3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
     dimensional frequency index in the decoding process prior to scaling for computation of a transform
     coefficient value.
     ...
     Source: H.264 Standard at § 3.

     0.6 Overview of the design characteristics
     ...
     The coded representation specified in the syntax is designed to enable a high compression capability for a
     desired image quality . . . A number of techniques may be used to achieve highly efficient compression . . .
     Inter coding uses motion vectors for block-based inter prediction to exploit temporal statistical dependencies
     between different pictures . . . The prediction residual is then further compressed using a transform to remove
     spatial correlation inside the transform block before it is quantized, producing an irreversible process that
     typically discards less important visual information while forming a close approximation to the source
     samples. Finally, the motion vectors . . . are combined with the quantised transform coefficient information
     and encoded using either variable length codes or arithmetic coding.
     ...
     Source: H.264 Standard at § 0.6.

     8.5 Transform coefficient decoding process and picture construction process prior to
     deblocking filter process
     ...

                                                      119


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 119 of 164
This subclause specifies transform coefficient decoding and picture construction prior to the deblocking filter
process.
...
8.5.1 Specification of transform decoding process for 4x4 luma residual blocks
This specification applies when transform_size_8x8_flag is equal to 0.
When the current macroblock prediction mode is not equal to Intra_16x16, the variable LumaLevel contains
the levels for the luma transform coefficients. For a 4x4 luma block indexed by luma4x4BlkIdx = 0..15, the
following ordered steps are specified.
1. The inverse transform coefficient scanning process as described in subclause 8.5.5 is invoked with
LumaLevel[ luma4x4BlkIdx ] as the input and the two-dimensional array c as the output.
2. The scaling and transformation process for residual 4x4 blocks as specified in subclause 8.5.10 is invoked
with c as the input and r as the output.
...
8.5.3 Specification of transform decoding process for 8x8 luma residual blocks
This specification applies when transform_size_8x8_flag is equal to 1.
The variable LumaLevel8x8[ luma8x8BlkIdx ] with luma8x8BlkIdx = 0..3 contains the levels for the luma
transform coefficients for the luma 8x8 block with index luma8x8BlkIdx.
For an 8x8 luma block indexed by luma8x8BlkIdx = 0..3, the following ordered steps are specified.
1. The inverse scanning process for 8x8 luma transform coefficients as described in subclause 8.5.6 is
invoked with LumaLevel8x8[ luma8x8BlkIdx ] as the input and the two-dimensional array c as the output.
2. The scaling and transformation process for residual 8x8 blocks as specified in subclause 8.5.11 is invoked
with c as the input and r as the output.
...
8.5.10 Scaling and transformation process for residual 4x4 blocks
Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of
the luma component or an array relating to a residual block of a chroma component.
Outputs of this process are residual sample values as 4x4 array r with elements rij.
...
The transform process shall convert the block of scaled transform coefficients to a block of output samples in
a manner mathematically equivalent to the following.
...
8.5.11 Scaling and transformation process for residual 8x8 luma blocks
Input to this process is an 8x8 array c with elements cij which is an array relating to an 8x8 residual block of
the luma component.
Outputs of this process are residual sample values as 8x8 array r with elements rij.
...
The transform process shall convert the block of scaled transform coefficients to a block of output samples in
a manner mathematically equivalent to the following.
...
Source: H.264 Standard at § 8.5.

                                                  120


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 120 of 164
                 154.    Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a level of quantization to

said sets of transform coefficient values to yield sets of quantized transform coefficient values

representative of said blocks of prediction error values. As shown below, this structure and

functionality is described in the H.264 Standard, including but not limited to §§ 3 and 8.5.

     3 Definitions
     For the purposes of this Recommendation | International Standard, the following definitions apply.
     ...
     3.111 quantisation parameter: A variable used by the decoding process for scaling of transform coefficient
     levels.
     ...
     3.153 transform coefficient: A scalar quantity, considered to be in a frequency domain, that is associated
     with a particular one-dimensional or two-dimensional frequency index in an inverse transform part of the
     decoding process.
     3.154 transform coefficient level: An integer quantity representing the value associated with a particular two
     dimensional frequency index in the decoding process prior to scaling for computation of a transform
     coefficient value.
     Source: H.264 Standard at § 3.

     8.5.10 Scaling and transformation process for residual 4x4 blocks
     Input to this process is a 4x4 array c with elements cij which is either an array relating to a residual block of
     the luma component or an array relating to a residual block of a chroma component.
     Outputs of this process are residual sample values as 4x4 array r with elements rij.
     ...
     The variable qP is derived as follows.
     – If the input array c relates to a luma residual block and sMbFlag is equal to 0
     qP = QP'Y                                                             (8-334)
     – Otherwise, if the input array c relates to a luma residual block and sMbFlag is equal to 1
     qP = QSY                                                              (8-335)
     – Otherwise, if the input array c relates to a chroma residual block and sMbFlag is equal to 0
     qP = QP'C                                                             (8-336)
     – Otherwise (the input array c relates to a chroma residual block and sMbFlag is equal to 1),
     qP = QSC                                                              (8-337)
     Scaling of 4x4 block transform coefficient levels cij proceeds as follows.

                                                       121


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 121 of 164
     – If all of the following conditions are true
     – i is equal to 0
     – j is equal to 0
     – c relates to a luma residual block coded using Intra_16x16 prediction mode or c relates to a chroma residual
     block
     the variable d00 is derived by
     d00 = c00                                                                   (8-338)
     – Otherwise, the following applies.
     – If qP is greater than or equal to 24, the scaled result is derived as follows
     dij = (cij * LevelScale(qP % 6, i, j)) << (qP / 6 – 4), with i,j = 0..3 except as noted above
     (8-339)
     – Otherwise (qP is less than 24), the scaled result is derived as follows
     d (c * LevelScale(qP % 6, i, j) 23-qP/6 ) >> (4 qP / 6), with i, j 0..3 except as noted above
     (8-340)
     ...
     8.5.11 Scaling and transformation process for residual 8x8 luma blocks
     Input to this process is an 8x8 array c with elements cij which is an array relating to an 8x8 residual block of
     the luma component.
     Outputs of this process are residual sample values as 8x8 array r with elements rij.
     ...
     The scaling process for 8x8 block transform coefficient levels cij proceeds as follows.
     – If QP'Y is greater than or equal to 36, the scaled result is derived as
     dij = (cij * LevelScale8x8(QP'Y % 6, i, j)) << (QP'Y / 6 – 6),
     with i,j = 0..7                                                             (8-359)
     – Otherwise (QP'Y is less than 36), the scaled result is derived as
     dij = (cij * LevelScale8x8(QP'Y % 6, i, j)) + 25-QP'Y/6 ) >> (6 – QP'Y /6), with i,j = 0..7
     (8-360)
     ...
     Source: H.264 Standard at § 8.5.

                 155.     Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video

sequence, frames of the digital video sequence encoded by applying a level of quantization to

said sets of transform coefficient values to yield sets of quantized transform coefficient values

representative of said blocks of prediction error values, wherein an indication of said level of

                                                         122


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 122 of 164
quantization is provided in the encoded bit-stream including the encoded digital video sequence.

As shown in the limitation above and the evidence below, this structure and functionality is

described in the H.264 Standard, including but not limited to §§ 3, 8.5, 7.3.2.2, 7.4.1.2.1, 7.4.2.2,

7.3.3, 7.4.3, 7.3.5, and 7.4.5.

      7.3.2.2 Picture parameter set RBSP syntax




      ...




      ...
      7.4.1.2.1 Order of sequence and picture parameter set RBSPs and their activation
            NOTE 1 – The sequence and picture parameter set mechanism decouples the transmission of infrequently changing
            information from the transmission of coded macroblock data . . .
      A picture parameter set RBSP includes parameters that can be referred to by the coded slice NAL units or
      coded slice data partition A NAL units of one or more coded pictures . . .
      ...
      7.4.2.2 Picture parameter set RBSP semantics
      ...
      pic_init_qp_minus26 specifies the initial value minus 26 of SliceQPY for each slice. The initial value is
      modified at the slice layer when a non-zero value of slice_qp_delta is decoded, and is modified further when
      a non-zero value of mb_qp_delta is decoded at the macroblock layer. The value of pic_init_qp_minus26 shall
      be in the range of -(26 + QpBdOffsetY) to +25, inclusive.
      7.3.3 Slice header syntax
      ...




      ...
                                                          123


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 123 of 164
...
7.4.3 Slice header semantics
...
slice_qp_delta specifies the initial value of QPY to be used for all the macroblocks in the slice until modified
by the value of mb_qp_delta in the macroblock layer. The initial QPY quantisation parameter for the slice is
computed as:
       SliceQPY = 26 + pic_init_qp_minus26 + slice_qp_delta                   (7-27)
...
7.3.5 Macroblock layer syntax
...




...




7.4.5 Macroblock layer semantics
...
mb_qp_delta can change the value of QPY in the macroblock layer. The decoded value of mb_qp_delta shall
be in the range of –(26 + QpBdOffsetY / 2) to +(25 + QpBdOffsetY / 2), inclusive. mb_qp_delta shall be
inferred to be equal to 0 when it is not present for any macroblock (including P_Skip and B_Skip macroblock
types).
The value of QPY is derived as
       QPY = ((QPY,PREV + mb_qp_delta + 52 + 2 * QpBdOffsetY) % (52 + QpBdOffsetY)) – QpBdOffsetY
       (7-34)
where QPY,PREV is the luma quantisation parameter, QPY, of the previous macroblock in decoding order in the
current slice. For the first macroblock in the slice QPY,PREV is initially set equal to SliceQPY derived in
Equation 7-27 at the start of each slice.
The value of QP'Y is derived as

                                                  124


  Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 124 of 164
             QP'Y = QPY + QpBdOffsetY                                             (7-35)


     Source: H.264 Standard at § 7.

                156.     Further, the Accused Products perform a method of decoding an encoded

digital video sequence for use in a video decoding application to produce a decoded digital video

sequence, said decoding method comprising selecting a default level of inverse quantization for

use in decoding of the encoded digital video sequence to inverse quantize the sets of quantized

transform coefficient values, said default level selected based on the indication of said level of

quantization provided in the encoded bit-stream. As shown in the limitation above and the

evidence below, this structure and functionality is described in the H.264 Standard, including but

not limited to §§ 3, 7.3.2.2, and 7.4.2.2.

      3 Definitions
      For the purposes of this Recommendation | International Standard, the following definitions apply.
      ...
      3.103 picture parameter set: A syntax structure containing syntax elements that apply to zero or more entire
      coded pictures as determined by the pic_parameter_set_id syntax element found in each slice header.
      ...
     Source: H.264 Standard at § 3.

      7.3.2.2 Picture parameter set RBSP syntax




      ...




      ...
                                                      125


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 125 of 164
      7.4.2.2 Picture parameter set RBSP semantics
      ...
      pic_init_qp_minus26 specifies the initial value minus 26 of SliceQPY for each slice. The initial value is
      modified at the slice layer when a non-zero value of slice_qp_delta is decoded, and is modified further when
      a non-zero value of mb_qp_delta is decoded at the macroblock layer. The value of pic_init_qp_minus26 shall
      be in the range of -(26 + QpBdOffsetY ) to +25, inclusive.
      ...
     Source: H.264 Standard at § 7.

                 157.    Thus, as described above the Accused Products, including the Lenovo

Yoga 730 15” Platinum laptop, infringe one or more claims of the ’125 Patent, including claim 6.

                 158.    Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’125 Patent. In addition, Lenovo advertises the ability to stream video

on its products and promotes that use. See ¶¶ 71-72 above, incorporated by reference.

K.     Lenovo Makes, Imports, Uses, Sells, and/or Offers for Sale Products and Services
that Infringe the ’706 Patent.

                 159.    The ’706 Accused Products infringe one or more claims of the ’706

patent, including for example, claim 6. For example, as shown below, the IdeaPad Flex 3 CB

11IGL05, model number 82BB0007US, (“IdeaPad Chromebook”) and the Lenovo Yoga Smart

Tab, model number ZA3V0005US (“Yoga Smart Tab”), both include Google Assistant

functionality:




                                                      126


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 126 of 164
Source:  https://www.lenovo.com/us/en/laptops/lenovo/student-chromebooks/IdeaPad-Flex-3-
CB-11IGL05/p/82BB0007US.




Source: https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Yoga-
Smart-Tab-with-the-Google-Assistant/p/ZZITZTBYT2X.

              160.   For example and as shown below, the Accused Products infringe claim 6

of the ’706 Patent. The ’706 Accused Products comprise at least one processor; and at least one

memory including computer program code for one or more programs, the at least one memory

and the computer program code configured to, with the at least one processor, cause the

apparatus to perform steps as described below. For example, as shown in the limitation above

and the evidence below, the IdeaPad Chromebook and the Yoga Smart Tab each comprise at

least one processor; and at least one memory including computer program code for one or more

programs, the at least one memory and the computer program code configured to, with the at
                                             127


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 127 of 164
least one processor, cause the apparatus to perform the following steps.




Source:
https://psref.lenovo.com/Detail/IdeaPad/IdeaPad_Flex_3_CB_11IGL05?M=82BB0007US.




Source:


                                               128


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 128 of 164
https://psref.lenovo.com/Detail/Lenovo%20Tablets%20&%20Convertibles/Yoga_Smart_Tab?M

=ZA3V0005US.

              161.   Further, the ’706 Accused Products provide an adaptive address field and

one or more virtual function keys via a user interface of a network browser running on a user

device, wherein the virtual function keys are configured to initiate respective functions

associated with the network browser. For example and without limitation, the ’706 Accused

Products satisfy this limitation when Google Assistant is used, as illustrated by the exemplary

evidence below:




Source: Screenshot from IdeaPad Chromebook




Source: Screenshot from Yoga Smart Tab




                                             129


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 129 of 164
Source: Screenshot from Yoga Smart Tab

                 162.   Further, the ’706 Accused Products detect data input in the adaptive

address field.    For example and without limitation, the’706 Accused Products satisfy this

limitation when Google Assistant is used, as illustrated by the exemplary evidence below:




Source: Screenshot from IdeaPad Chromebook




                                              130


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 130 of 164
Source: Screenshot from Yoga Smart Tab

                 163.   Further, the ’706 Accused Products detect data input in the adaptive

address field.    For example and without limitation, the’706 Accused Products satisfy this

limitation when Google Assistant is used, as illustrated by the exemplary evidence below:




Source: Screenshot from IdeaPad Chromebook




                                              131


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 131 of 164
Source: Screenshot from Yoga Smart Tab

              164.    Further, the ’706 Accused Products determine to access a network service

application associated with the data input in the adaptive address field. For example and without

limitation, the’706 Accused Products satisfy this limitation when Google Assistant is used, as

illustrated by the exemplary evidence below:




Source: Screenshot from IdeaPad Chromebook




                                               132


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 132 of 164
Source: Screenshot from Yoga Smart Tab

              165.    Further, the ’706 Accused Products modify the one or more virtual

function keys to be configured to initiate respective functions associated with the network

service application. For example and without limitation, the’706 Accused Products satisfy this

limitation when Google Assistant is used, as illustrated by the exemplary evidence below:




                                              133


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 133 of 164
Source: Screenshot from IdeaPad Chromebook




                                      134


      Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 134 of 164
Source: Screenshot from Yoga Smart Tab

               166.   Thus, as described above the Accused Products, including the IdeaPad

Chromebook and Yoga Smart Tab, infringe one or more claims of the ’706 Patent, including

claim 6.

               167.   Lenovo encourages its users to use the Accused Products in a manner that

infringes claims of the ’706 Patent. For example, Lenovo specifically highlights the Google

Assistant feature of its products in its marketing and documentation:




                                               135


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 135 of 164
(Photograph of product packaging for Yoga Smart Tab)




Source:  https://www.lenovo.com/us/en/laptops/lenovo/student-chromebooks/IdeaPad-Flex-3-
CB-11IGL05/p/82BB0007US.




                                           136


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 136 of 164
Source: https://www.lenovo.com/us/en/tablets/android-tablets/lenovo-tab-series/Lenovo-Yoga-
Smart-Tab-with-the-Google-Assistant/p/ZZITZTBYT2X.




Source: Screenshot from IdeaPad Chromebook


              168.    The inventions of the ’706 patent resolve technological problems related

to the difficulty of carrying out information search and processing with a communications

device. ’706, Col. 1:26-33. In existing solutions, it was difficult for a user to master all the

functions and commands required in the various user interfaces, and the transition from a user
                                              137


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 137 of 164
interface required by an application to another user interface required by a second application

may take an unreasonably long time from the user's point of view. ’706, Col. 2:24-30. Because

existing solutions were difficult to operate, a need existed for an improved user interface for

computing devices that would provide faster and simpler access to the functionality of multiple

applications. The specification of the ’706 patent provides such a solution, providing a user

interface for an information processing device to make it easier for an individual user to move

between applications used in one device. ’706, Col. 2:36-39. The solutions set forth in the ’706

patent improve the efficiency of using the electronic device by bringing together functionality

from multiple applications.

              169.       The ’706 patent does not merely recite the performance of some business

practice known from the precomputer world along with the requirement to perform it on a

computer. Instead, the claims of the ’706 patent recite one or more inventive concepts that are

rooted in computerized technology, and overcome problems specifically arising in that realm.

For example, certain claims of the ’706 patent teach specific methods and devices to provide an

adaptive address field and one or more virtual function keys via a user interface of a network

browser running on a user device, detect data input in the adaptive address field, determine to

access a network service application, and modify the one or more virtual function keys to be

configured to initiate respective functions associated with the network service application. As

detailed by the specification, the prior techniques suffered drawbacks such that a new and novel

solution was required.

              170.       A person of ordinary skill in the art reading the ’706 patent and its claims

would understand that the patent’s disclosure and claims are drawn to solving a specific,

technical problem arising in communication between mobile devices and networks. Moreover, a


                                                 138


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 138 of 164
person of ordinary skill in the art would understand that the claims’ subject matter presents

advancements in the field of mobile devices. The claims do not preempt all types of registration

or message forwarding in mobile devices. For example, the claims do not preempt use of the

techniques taught in the prior art references cited on the face of the patent.


               COUNT I: PATENT INFRINGEMENT OF THE ‘808 PATENT

                171.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                172.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’808 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’808

Patent.

                173.   The Accused Products directly infringe one or more claims of the ’808

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’808 Patent.

                174.   Lenovo has had knowledge and notice of the ’808 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’808 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’808 Patent.

                175.   Lenovo indirectly infringes claims of the ’808 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’808 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

                                                 139


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 139 of 164
distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the ’808

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’808 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’808 Patent.

               176.    Lenovo also indirectly infringes claims of the ’808 Patent, as provided

by 35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’808 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’808 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’808 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’808 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’808 Patent.

               177.    Lenovo’s infringement of the ’808 Patent has damaged and will continue

to damage Nokia.


                                                 140


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 140 of 164
              COUNT II: PATENT INFRINGEMENT OF THE ’469 PATENT

                178.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                179.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’469 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’469

Patent.

                180.   The Accused Products directly infringe one or more claims of the ’469

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States, these devices and thus directly infringes claims of the ’469 Patent.

                181.   Lenovo has had knowledge and notice of the ’469 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’469 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’469 Patent.

                182.   Lenovo indirectly infringes claims of the ’469 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’469 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers
                                            141


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 141 of 164
and end users use the Accused Products in the way Lenovo intends and directly infringe the ’469

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’469 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’469 Patent.

                183.   Lenovo also indirectly infringes claims of the ’469 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’469 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’469 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’469 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’469 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’469 Patent.

                184.   Lenovo’s infringement of the ’469 Patent has damaged and will continue

to damage Nokia.


               COUNT III: PATENT INFRINGEMENT OF THE ’599 PATENT

                185.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                186.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’599 Patent by making, using, selling, offering for sale, and/or importing into

                                                 142


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 142 of 164
the United States the Accused Products that are covered by one or more claims of the ’599

Patent.

               187.    The Accused Products directly infringe one or more claims of the ’599

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’599 Patent.

               188.    Lenovo has had knowledge and notice of the ’599 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’599 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’599 Patent.

               189.    Lenovo indirectly infringes claims of the ’599 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’599 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the ’599

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’599 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’599 Patent.


                                                 143


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 143 of 164
                190.   Lenovo also indirectly infringes claims of the ’599 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’599 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’599 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’599 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’599 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’599 Patent.

                191.   Lenovo’s infringement of the ’599 Patent has damaged and will continue

to damage Nokia.


              COUNT IV: PATENT INFRINGEMENT OF THE ’273 PATENT

                192.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                193.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’273 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’273

Patent.

                194.   The Accused Products directly infringe one or more claims of the ’273

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

                                                 144


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 144 of 164
the United States these devices and thus directly infringes claims of the ’273 Patent.

               195.    Lenovo has had knowledge and notice of the ’273 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’273 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’273 Patent.

               196.    Lenovo indirectly infringes claims of the ’273 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’273 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the ’273

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’273 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’273 Patent.

               197.    Lenovo also indirectly infringes claims of the ’273 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,


                                                 145


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 145 of 164
the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’273 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’273 Patent, are not staple articles or commodities

of commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’273 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’273 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’273 Patent.

                198.   Lenovo’s infringement of the ’273 Patent has damaged and will continue

to damage Nokia.


               COUNT V: PATENT INFRINGEMENT OF THE ’764 PATENT

                199.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                200.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’764 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’764

Patent.

                201.   The Accused Products directly infringe one or more claims of the ’764

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’764 Patent.

                202.   Lenovo has had knowledge and notice of the ’764 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’764 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

                                                146


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 146 of 164
the ’764 Patent.

               203.    Lenovo indirectly infringes claims of the ’764 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’764 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the ’764

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’764 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’764 Patent.

               204.    Lenovo also indirectly infringes claims of the ’764 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’764 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’764 Patent, are not staple articles or commodities of


                                                 147


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 147 of 164
commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’764 Patent. Lenovo has performed

and continues to perform these affirmative acts with knowledge of the ’764 Patent and with

intent, or willful blindness, that they cause the direct infringement of the ’764 Patent.

                205.   Lenovo’s infringement of the ’764 Patent has damaged and will continue

to damage Nokia.


              COUNT VI: PATENT INFRINGEMENT OF THE ’005 PATENT

                206.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                207.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’005 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’005

Patent.

                208.   The Accused Products directly infringe one or more claims of the ’005

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’005 Patent.

                209.   Lenovo has had knowledge and notice of the ’005 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’005 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’005 Patent.

                210.   Lenovo indirectly infringes claims of the ’005 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

                                                 148


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 148 of 164
users directly infringe through their use of the inventions claimed in the ’005 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the ’005

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’005 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’005 Patent.

               211.    Lenovo also indirectly infringes claims of the ’005 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’005 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’005 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’005 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’005 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’005 Patent.


                                                 149


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 149 of 164
                212.   Lenovo’s infringement of the ’005 Patent has damaged and will continue

to damage Nokia.


              COUNT VII: PATENT INFRINGEMENT OF THE ’701 PATENT

                213.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                214.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’701 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’701

Patent.

                215.   The Accused Products directly infringe one or more claims of the ’701

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’701 Patent.

                216.   Lenovo has had knowledge and notice of the ’701 Patent at least as of the

date of this complaint. Lenovo indirectly infringes claims of the ’701 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’701 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

                                                150


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 150 of 164
and end users use the Accused Products in the way Lenovo intends and directly infringe the ’701

Patent. Lenovo has performed and continues to perform these affirmative acts with knowledge of

the ’701 Patent and with the intent, or willful blindness, that the induced acts directly infringe the

’701 Patent.

                217.   Lenovo also indirectly infringes claims of the ’701 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’701 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’701 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’701 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’701 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’701 Patent.

                218.   Lenovo’s infringement of the ’701 Patent has damaged and will continue

to damage Nokia.


               COUNT VIII: PATENT INFRINGEMENT OF THE ’891 PATENT

                219.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                220.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’891 Patent by making, using, selling, offering for sale, and/or importing into

                                                 151


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 151 of 164
the United States the Accused Products that are covered by one or more claims of the ’891

Patent.

               221.    The Accused Products directly infringe one or more claims of the ’891

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’891 Patent.

               222.    Lenovo has had knowledge and notice of the ’891 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’891 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’891 Patent.

               223.    Lenovo indirectly infringes claims of the ’891 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’891 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the

’891 Patent. Lenovo has performed and continues to perform these affirmative acts with

knowledge of the ’891 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’891 Patent.


                                                152


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 152 of 164
                224.   Lenovo also indirectly infringes claims of the ’891 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’891 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’891 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’891 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’891 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’891 Patent.

                225.   Lenovo’s infringement of the ’891 Patent has damaged and will continue

to damage Nokia.


              COUNT IX: PATENT INFRINGEMENT OF THE ’818 PATENT

                226.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                227.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’818 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’818

Patent.

                228.   The Accused Products directly infringe one or more claims of the ’818

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

                                                 153


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 153 of 164
the United States these devices and thus directly infringes claims of the ’818 Patent.

               229.    Lenovo has had knowledge and notice of the ’818 Patent at least as of

March 18, 2019, by virtue of Nokia providing the ’818 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

the ’818 Patent.

               230.    Lenovo indirectly infringes claims of the ’818 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’818 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the

’818 Patent. Lenovo has performed and continues to perform these affirmative acts with

knowledge of the ’818 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’818 Patent.

               231.    Lenovo also indirectly infringes claims of the ’818 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,


                                                 154


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 154 of 164
the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’818 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’818 Patent, are not staple articles or commodities of

commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’818 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’818 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’818 Patent.

                232.   Lenovo’s infringement of the ’818 Patent has damaged and will continue

to damage Nokia.


               COUNT X: PATENT INFRINGEMENT OF THE ’125 PATENT

                233.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                234.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’125 Patent by making, using, selling, offering for sale, and/or importing into

the United States the Accused Products that are covered by one or more claims of the ’125

Patent.

                235.   The Accused Products directly infringe one or more claims of the ’125

Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and elsewhere in

the United States these devices and thus directly infringes claims of the ’125 Patent.

                236.   Lenovo has had knowledge and notice of the ’125 Patent at least as of

March 18, 2019, by virtue of Nokia presenting the ’125 Patent to Lenovo. Lenovo has been

involved in licensing discussions with Nokia regarding Nokia’s patent portfolio, which includes

                                                155


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 155 of 164
the ’125 Patent.

               237.    Lenovo indirectly infringes claims of the ’125 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’125 Patent. Lenovo

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the Accused Products in an infringing manner, including in-store technical support, online

technical support, marketing, product manuals, advertisements, online documentation, developer

information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s customers

and end users use the Accused Products in the way Lenovo intends and directly infringe the

’125 Patent. Lenovo has performed and continues to perform these affirmative acts with

knowledge of the ’125 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’125 Patent.

               238.    Lenovo also indirectly infringes claims of the ’125 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the Accused Products and causing the Accused Products to be manufactured, used, sold, and

offered for sale, contribute to Lenovo’s customers and end-users use of the Accused Products,

such that the ’125 Patent is directly infringed. The accused components within the Accused

Products are material to the invention of the ’125 Patent, are not staple articles or commodities of


                                                 156


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 156 of 164
commerce, have no substantial non-infringing uses, and are known by Lenovo to be especially

made or especially adapted for use in infringement of the ’125 Patent. Lenovo has performed and

continues to perform these affirmative acts with knowledge of the ’125 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’125 Patent.

                239.   Lenovo’s infringement of the ’125 Patent has damaged and will continue

to damage Nokia.


              COUNT XI: PATENT INFRINGEMENT OF THE ’706 PATENT

                240.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                241.   Lenovo infringes, contributes to the infringement of, and/or induces

infringement of the ’706 Patent by making, using, selling, offering for sale, and/or importing into

the United States the ’706 Accused Products that are covered by one or more claims of the ’706

Patent.

                242.   The ’706 Accused Products directly infringe one or more claims of the

’706 Patent. Lenovo makes, uses, sells, offers for sale, and/or imports, in this District and

elsewhere in the United States these devices and thus directly infringes claims of the ’706

Patent.

                243.   Lenovo has had knowledge and notice of the ’706 Patent at least as of

June 30, 2020, by virtue of Nokia presenting the ’706 Patent to Lenovo.

                244.   Lenovo indirectly infringes claims of the ’706 Patent, as provided in 35

U.S.C. § 271(b), by inducing infringement by others, such as Lenovo’s customers and end-users,

in this District and elsewhere in the United States. For example, Lenovo’s customers and end-

users directly infringe through their use of the inventions claimed in the ’706 Patent. Lenovo

                                                157


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 157 of 164
induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the ’706 Accused Products, and providing

instructions, documentation, and other information to customers and end users suggesting they

use the ’706 Accused Products in an infringing manner, including in-store technical support,

online technical support, marketing, product manuals, advertisements, online documentation,

developer information, and API documentation. As a result of Lenovo’s inducement, Lenovo’s

customers and end users use the ’706 Accused Products in the way Lenovo intends and directly

infringe the ’706 Patent. Lenovo has performed and continues to perform these affirmative acts

with knowledge of the ’706 Patent and with the intent, or willful blindness, that the induced acts

directly infringe the ’706 Patent.

               245.    Lenovo also indirectly infringes claims of the ’706 Patent, as provided by

35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Lenovo’s

affirmative acts of selling and offering to sell, in this District and elsewhere in the United States,

the ’706 Accused Products and causing the ’706 Accused Products to be manufactured, used,

sold, and offered for sale, contribute to Lenovo’s customers and end-users use of the ’706

Accused Products, such that the ’706 Patent is directly infringed. The accused components

within the ’706 Accused Products are material to the invention of the ’706 Patent, are not staple

articles or commodities of commerce, have no substantial non-infringing uses, and are known by

Lenovo to be especially made or especially adapted for use in infringement of the ’706 Patent.

Lenovo has performed and continues to perform these affirmative acts with knowledge of the

’706 Patent and with intent, or willful blindness, that they cause the direct infringement of the

’706 Patent.


                                                 158


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 158 of 164
                246.   Lenovo’s infringement of the ’706 Patent has damaged and will continue

to damage Nokia.


 COUNT XII: DECLARATORY JUDGMENT THAT NOKIA HAS NEGOTIATED IN
GOOD FAITH TOWARDS A LICENSE WITH LENOVO AND COMPLIED WITH THE
   ITU COMMON PATENT POLICY AND NOKIA’S RELEVANT LICENSING
                         DECLARATIONS

                247.   Nokia incorporates by reference the preceding paragraphs as though fully

set forth herein.

                248.   Nokia owns patents containing claims essential to the ITU H.264

Standard.

                249.   Lenovo makes, uses, imports, and/or sells devices that comply with the

H.264 Standard.

                250.   Lenovo requires a license to practice one or more essential claims of

Nokia’s H.264 patents.

                251.   Nokia has voluntarily declared to ITU that it is “prepared to grant”

licenses to its essential H.264 claims “on a worldwide, non-discriminatory basis and on

reasonable terms and conditions. . .” According to Nokia’s relevant Patent Statement and

Licensing Declarations, as well as ITU’s Common Patent Policy, “[s]uch negotiations are left to

the parties concerned and are performed outside” of the ITU. Sec. 2.2, ITU Common Patent

Policy.

                252.   Nokia has at all times been prepared to grant a license to Lenovo under its

essential H.264 claims. To that end, Nokia negotiated in good faith with Lenovo since at least

March 2019. Nokia provided Lenovo with a list of patents having essential claims to the H.264

standard and detailed claim charts showing Lenovo how its products infringed certain of Nokia’s

essential patent claims. In addition, Nokia repeatedly contacted Lenovo to move negotiations
                                              159


          Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 159 of 164
along and sent high-level executives to negotiation meetings to answer any of Lenovo’s

questions.

               253.    A dispute exists between Nokia and Lenovo concerning whether Nokia

has negotiated in good faith towards a license with Lenovo and complied with the ITU Common

Patent Policy and Nokia’s relevant Patent Statement and Licensing Declarations. Accordingly,

there is a case or controversy of sufficient immediacy, reality, and ripeness to warrant the

issuance of a declaratory judgment.

               254.    Nokia seeks a declaration that Nokia has negotiated in good faith towards

a license with Lenovo and has complied with the ITU Common Patent Policy and Nokia’s

relevant Patent Statement and Licensing Declarations.

               255.    In addition to a declaration, Nokia also requests an award of damages for

the expenses it has incurred as a result of Lenovo’s failure to negotiate in good faith with Nokia.


                                           DAMAGES

               256.    As a result of Lenovo’s acts of infringement and negotiation conduct,

Nokia has suffered and continues to suffer actual and consequential damages. However, Nokia

does not yet know the full extent of the infringement and the amount of damages cannot be

ascertained except through discovery and special accounting. To the fullest extent permitted by

law, Nokia seeks recovery of damages at least for reasonable royalties, unjust enrichment, and

benefits received by Lenovo as a result of using misappropriated technology, as well as damages

incurred as a result of Lenovo’s negotiation conduct. Nokia further seeks any other damages to

which Nokia is entitled under law or in equity.


                                 DEMAND FOR JURY TRIAL

               257.    Nokia hereby demands a jury trial for all issues so triable.
                                                  160


       Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 160 of 164
                                       PRAYER FOR RELIEF

WHEREFORE, Nokia respectfully requests that this Court enter judgment in its favor as follows:


A.     that Lenovo infringes the asserted claims of the Patents-in-Suit;


B.     that Lenovo’s infringement of the asserted claims of the Patents-in-Suit was willful, and

that Lenovo’s continued infringement of the asserted claims is willful;

C.     awarding Nokia actual damages in an amount sufficient to compensate Nokia for

Lenovo’s infringement of the asserted claims of the Patents-in-Suit until such time as Lenovo

ceases its infringing conduct;

D.     awarding enhanced damages pursuant to 35 U.S.C. § 284;

E.     awarding Nokia pre-judgment and post-judgment interest to the full extent allowed

under the law, as well as its costs;

F.     as to asserted claims that are not essential to the H.264 Standard, entering an injunction

precluding Lenovo and any entities in active concert with it from future acts of infringement;

G.     as to asserted claims that are essential to the H.264 Standard, to the extent that Lenovo

is adjudicated to have failed to negotiate in good faith with Nokia, and/or is adjudicated to have

lost the right to claim benefits under Nokia’s relevant Patent Statement and Licensing

Declarations, entering an injunction precluding Lenovo and any entities in active concert with it

from future acts of infringement;

H.     that this is an exceptional case and awarding Nokia its reasonable attorneys’ fees

pursuant to 35 U.S.C. § 285;

I.     ordering an accounting of damages for acts of infringement;

J.     declaring that Nokia has negotiated in good faith towards a license with Lenovo and

complied with the ITU Common Patent Policy and Nokia’s relevant Patent Statement and
                                       161


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 161 of 164
Licensing Declarations;

K.      declaring that Lenovo failed to negotiate in good faith towards a license with Nokia, and

thus has lost or forfeited its right to claim third-party beneficiary status under Nokia’s relevant

Patent Statement and Licensing Declarations to the extent applicable to the claims of the

asserted patents;

L.      awarding Nokia actual damages in an amount sufficient to compensate Nokia for

Lenovo’s negotiation conduct;

M.      awarding Nokia its costs of suit; and

N.      awarding such other equitable relief which may be requested and to which Nokia is

entitled.

 Dated: July 2, 2020                                   /s/ Theodore Stevenson, III
                                                      Theodore Stevenson, III, lead counsel
                                                      TX State Bar No. 19196650
                                                      tstevenson@mckoolsmith.com
                                                      Warren Lipschitz
                                                      TX State Bar No. 24078867
                                                      wlipschitz@mckoolsmith.com
                                                      Richard Kamprath
                                                      TX State Bar No. 24078767
                                                      rkamprath@mckoolsmith.com
                                                      MCKOOL SMITH, PC
                                                      300 Crescent Court, Suite 1500
                                                      Dallas, TX 75201
                                                      Telephone: (214) 978-4000
                                                      Telecopier: (214) 978-4044


                                                      COUNSEL FOR PLAINTIFF NOKIA
                                                      TECHNOLOGIES OY

                                                      Thomas G. Walker (N.C. State Bar 17635)
                                                      ALSTON & BIRD LLP
                                                      Bank of America Plaza
                                                      Suite 4000
                                                      101 South Tyron Street
                                                      Charlotte, NC 28280-4000
                                                162


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 162 of 164
                                    Telephone: (704) 444-1248
                                    Facsimile: (704) 444-1111
                                    Email: thomas.walker@alston.com

                                    Matthew P. McGuire (N.C. State Bar 20048)
                                    Sarah R. Cansler (N.C. State Bar 52058)
                                    ALSTON & BIRD LLP
                                    555 Fayetteville Street, Suite 600
                                    Raleigh, NC 27601
                                    Telephone: (919) 862-2200
                                    Facsimile: (919) 862-2260
                                    Email: matt.mcguire@alston.com
                                    sarah.cansler@alston.com

                                    LOCAL CIVIL RULE 83.1(D)
                                    COUNSEL FOR PLAINTIFF NOKIA
                                    TECHNOLOGIES OY




                              163


Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 163 of 164
                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I electronically filed the foregoing NOKIA’S FIRST

AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system which will send

notification of such filing and effectuate service to the counsel of record in this matter.




                                                ALSTON & BIRD LLP

                                                /s/ Matthew P. McGuire
                                                Matthew P. McGuire
                                                N.C. State Bar. No. 20048
                                                ALSTON & BIRD LLP
                                                555 Fayetteville Street, Suite 600
                                                Raleigh, NC 27601
                                                Telephone: (919) 862-2200
                                                Facsimile: (919) 862-2260
                                                E-mail: matt.mcguire@alston.com

                                                LOCAL CIVIL RULE 83.1(D) COUNSEL
                                                FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                                 164


        Case 5:19-cv-00427-BO Document 63 Filed 07/10/20 Page 164 of 164
